Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of March 11, 2020, by
and among Genius Brands International, Inc., a Nevada corporation
(the "Company"), and the investors listed on the Schedule of Buyers attached
hereto (individually, a "Buyer" and collectively, the "Buyers").

 

WHEREAS:

 

A.    The Company and the Buyers desire to enter into this transaction to
purchase (i) the Notes (as defined below) pursuant to an exemption from the
registration requirements of Section 5 of the Securities Act of 1933, as amended
(the "1933 Act"), afforded by Section 4(a)(2) of the 1933 Act, or Rule 506(b) of
Regulation D ("Regulation D") as promulgated by the United States Securities and
Exchange Commission (the "SEC") and (ii) the Warrants (as defined below)
pursuant to an exemption from the registration requirements of Section 5 of the
1933 Act afforded by Section 4(a)(2) of the 1933 Act, or Rule 506(b) of
Regulation D.

 

B.     The Company has authorized (i) a new series of senior secured convertible
notes of the Company, in the aggregate original principal amount of $13,750,000,
in the form attached hereto as Exhibit A (the "Notes"), which Notes shall be
convertible into shares of the Company's voting common stock, par value $0.001
per share (the "Common Stock") in accordance with the terms of the Notes (all
shares of Common Stock issued or issuable pursuant to the terms of the Notes,
including, without limitation, upon conversion or otherwise, collectively, the
"Note Conversion Shares") and (ii) warrants, in the form attached hereto as
Exhibit B, representing the right to acquire a number of shares of Common Stock
determined in accordance with the terms and conditions set forth therein (the
"Warrants") (such shares issuable upon exercise of the Warrants, collectively,
the "Warrant Shares").

 

C.     The Notes, the Note Conversion Shares, the Warrants and the Warrant
Shares are collectively referred to herein as the "Securities."

 

D.    The Notes will rank senior to all outstanding and future indebtedness of
the Company, and its Subsidiaries (as defined below), will be guaranteed by all
direct and indirect Subsidiaries of the Company other than Llama Productions
LLC, currently formed or formed in the future (the “Subsidiary Guarantors”), as
evidenced by a guarantee agreement, in the form attached hereto as Exhibit C (as
amended or modified from time to time in accordance with its terms, the
"Guarantee Agreement"), and will be secured by a first priority perfected
security interest (subject to Permitted Liens under and as defined in the Notes)
in all of the current and future assets of the Company and the Subsidiary
Guarantors, currently formed or formed in the future, as evidenced by a pledge
and security agreement, in the form attached hereto as Exhibit D (as amended or
modified from time to time in accordance with its terms, the "Security
Agreement" and together with the Guarantee Agreement and any ancillary documents
related thereto, collectively, the "Security Documents").

 

E.     On or prior to the Closing Date (as defined below), the Company and each
Buyer, separately, shall enter into a Note Securities Purchase Agreement, in the
form attached hereto as Exhibit E (each as amended, modified, supplemented,
extended, renewed, restated or replaced from time to time, collectively, the
"Note Purchase Agreements"), pursuant to which the Company shall acquire a
secured promissory note issued by the applicable Buyer (each, an "Investor
Note", and collectively, the "Investor Notes") as full payment of the Note
Purchase Price (as defined below) hereunder.

 

 

 



 1 

 

 

F.     On or prior to the Closing Date, the Company and each Buyer, separately,
shall enter into that certain Master Netting Agreement, in the form attached
hereto as Exhibit F (the "Master Netting Agreement"), to provide further
clarification of their rights (but not, in the case of each such Buyer only, its
obligation) to Net (as defined below) certain Obligations (as defined in the
Master Netting Agreement) arising under and across this Agreement, the Investor
Note, the Notes and the Note Purchase Agreement and to treat the Master Netting
Agreement, this Agreement, the Investor Note, the Notes and the Note Purchase
Agreement as a single agreement for the purposes set forth herein and to treat
this Agreement and the Note Purchase Agreement each as a "securities contract"
(11 U.S.C. § 741) or other similar agreement.

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1.      PURCHASE AND SALE OF NOTES AND WARRANTS.

 

(a)   Purchase of Notes and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer, and each Buyer, severally, but not jointly, agrees to
purchase from the Company on the Closing Date, (i) a Note in the original
principal amount as is set forth opposite such Buyer's name in column (8) of the
Schedule of Buyers attached hereto and (ii) Warrants to acquire the Warrant
Shares as set forth opposite such Buyer's name in column (9) of the Schedule of
Buyers attached hereto (the "Closing").

 

(b)   Purchase Price. The aggregate purchase price for the Notes and the
Warrants to be purchased by each Buyer at the Closing (the "Purchase Price")
shall be the amount set forth opposite each Buyer's name in column (7) of the
Schedule of Buyers (less, in the case of the Lead Investor (as defined in the
Notes), any amounts withheld pursuant to Section 4(e)). The Principal of the
Notes includes an original issue discount of 20% of the aggregate principal
amount of Notes issued and will be included in the aggregate principal of the
Note for no additional consideration. The Buyers shall pay an aggregate of
$11,000,000 for an aggregate of $13,750,000 of principal amount of Notes and
related Warrants to be purchased by the Buyers at the Closing. Each Buyer’s
Purchase Price shall consist of (i) a cash portion equal to 60% of such Buyer’s
Purchase Price (“Cash Purchase Price”), which amount is set forth opposite each
Buyer's name in column (3) of the Schedule of Buyers, and (ii) the issuance by
such Buyer of an Investor Note with an original a principal amount equal to 40%
of such Buyer’s Purchase Price (“Note Purchase Price”), which Note Purchase
Price is amount set forth opposite each Buyer's name in column (5) of the
Schedule of Buyers. At the Closing, an authorized person of such Buyer shall
certify in a written certificate, in the form attached hereto as Exhibit G (the
"Investor Collateral Certificate"), that as of the Closing Date the bank account
described on Schedule I to such Investor Note, which secures such Investor Note
in accordance therewith, contains at least the Note Purchase Price of Eligible
Assets (as defined in the Investor Note) as of the Closing Date. The Buyers and
the Company agree that the Notes and the Warrants constitute an "investment
unit" for purposes of Section 1273(c)(2) of the Internal Revenue Code of 1986,
as amended (the "Code"). The Buyers and the Company mutually agree that the
allocation of the issue price of such investment unit between the Notes and the
Warrants in accordance with Section 1273(c)(2) of the Code and Treasury
Regulation Section 1.1273-2(h) shall be $100 per $1,000 of Purchase Price to be
allocated to the Warrants and the balance of each $1,000 of Purchase Price to be
allocated to the Notes, and neither the Buyers nor the Company shall take any
position inconsistent with such allocation in any tax return or in any judicial
or administrative proceeding in respect of taxes.

 

(c)   Closing Date. The date and time of the Closing (the "Closing Date") shall
be 10:00 a.m., New York City time, on the date hereof (or such other date and
time as is mutually agreed to by the Company and each Buyer) after notification
of satisfaction (or waiver) of the conditions to the Closing set forth in
Sections 6 and 7 below at the offices of Ellenoff Grossman & Schole LLP, 1345
Avenue of the Americas, New York, New York 10105. The Closing may also be
undertaken remotely by electronic transfer of Closing documentation.

 

 

 



 2 

 

 

(d)   Form of Payment. On the Closing Date, each Buyer shall acquire the portion
of the Notes equal to the original principal amount as is set forth opposite
such Buyer's name in column (8) of the schedule of Buyers attached hereto in
accordance with the instructions of the Company in the Flow of Funds Letter,
with each Buyer (or its designee) maintaining physical possession of a duly
executed Investor Note of such Buyer, in such original principal amount as is
set forth across from such Buyer's name in column (5) of the Schedule of Buyers
attached hereto, issued pursuant to the Note Purchase Agreement of such Buyer,
both as payment for the Restricted Principal of, and as Collateral (as defined
in the Notes) securing, such Notes to be issued and sold to such Buyer at the
Closing. The Company shall deliver to each Buyer (A) a Note in the original
principal amount as is set forth opposite such Buyer's name in column (8) of the
schedule of Buyers attached hereto and with an Initial Unrestricted Principal as
set forth opposite such Buyer's name in column (4) of the schedule of Buyers
attached hereto and (B) Warrants to acquire the Warrant Shares as set forth
opposite such Buyer's name in column (9) of the Schedule of Buyers attached
hereto.

 

(e)   Securities Contract; Netting Safe Harbor. The Company hereby acknowledges
and agrees that the rights and obligations of each Buyer under the Note Purchase
Agreement of such Buyer, under the Investor Note of such Buyer, under the Note
to be issued hereunder to such Buyer and the rights and obligations of the
Company hereunder, under each such Investor Note, under each such Note and under
each such Note Purchase Agreement, respectively, arise in a single integrated
transaction and constitute related and interdependent obligations within such
transaction. The Company and each Buyer, severally, hereby acknowledge and agree
that this Agreement and the Note Purchase Agreement each are a "securities
contract" as defined in 11 U.S.C. § 741 and that each such Buyer shall have all
rights in respect of the Master Netting Agreement, this Agreement, the Investor
Note, the Notes and the Note Purchase Agreement as are set forth in 11 U.S.C. §
555 and 11 U.S.C. § 362(b)(6), including, without limitation, all rights of
credit, deduction, setoff, offset, recoupment, and netting (collectively,
"Netting" or "Net") as are available under the Master Netting Agreement, this
Agreement, the Investor Note, the Notes and the Note Purchase Agreement, and all
Netting provisions of the Master Netting Agreement, each Note and each Investor
Note, including without limitation the provisions set forth in Section 7 of each
Investor Note, are hereby incorporated in this Agreement and made a part hereof
as if such provisions were set forth herein.

 

2.      BUYER'S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that, as of the
date hereof and as of the Closing Date:

 

(a)   Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and shall constitute
the legal, valid and binding obligations of such Buyer enforceable against such
Buyer in accordance with its terms, except as such enforceability may be limited
by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

 

(b)   No Conflicts. The execution, delivery and performance by such Buyer of
this Agreement and the consummation by such Buyer of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

(c)    No Public Sale or Distribution. Such Buyer is (i) acquiring the Notes and
the Warrants and (ii) will acquire the Warrant Shares upon exercise of the
Warrants (other than pursuant to a Cashless Exercise (as defined in the
Warrants)), respectively, for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the 1933 Act; provided, however,
that by making the representations herein, such Buyer does not agree to hold any
of the Securities for any minimum or other specific term and reserves the right
to dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Such Buyer is
acquiring the Securities hereunder in the ordinary course of its business. Such
Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person (as defined below) to distribute any of the
Securities. For purposes of this Agreement, "Person" means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any government or
any department or agency thereof.

 

 



 3 

 

 

(d)    Accredited Investor Status. Such Buyer is an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D.

 

(e)    Experience of Such Buyer. Such Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Such Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

(f)     Reliance on Exemptions. Such Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.

 

(g)    Information. Such Buyer acknowledges that it has had the opportunity to
review the Transaction Documents (including all exhibits and schedules thereto)
and such Buyer has had access to the SEC Documents (as defined in Section
3(qq)). Such Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities that have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer's right to
rely on the Company's representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(h)    No Governmental Review. Such Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(i)     Transfer or Resale. Such Buyer understands that: (i) the Securities have
not been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Buyer shall have delivered to the
Company an opinion of counsel selected by such Buyer, in a form reasonably
acceptable to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) such Buyer provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as amended,
(or a successor rule thereto) (collectively, "Rule 144"); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person) through whom
the sale is made may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder. Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document (as defined below), including, without limitation, this Section 2(i).

 

(j)     No General Solicitation. Such Buyer represents and warrants that: (i)
the Buyer was contacted regarding the sale of the Securities by the Company (or
an authorized agent or representative thereof) with whom the Buyer had a prior
substantial pre-existing relationship and (ii) no Securities were offered or
sold to it by means of any form of general advertising or, to such Buyer's
knowledge, general solicitation, and in connection therewith, the Buyer did not
(A) receive or review any advertisement, article, notice or other communication
published in a newspaper or magazine or similar media or broadcast over
television or radio, whether closed circuit, or generally available; or (B)
attend any seminar meeting or industry investor conference whose attendees were
invited by any general solicitation or general advertising; or (C) observe any
website or filing of the Company with the SEC in which any offering of
securities by the Company was described and as a result learned of any offering
of securities by the Company.

 

 

 



 4 

 

 

(k)    Fees. Such Buyer has taken no action that would give rise to any claim by
any person for brokerage commissions, finders' fees or the like relating to this
Agreement or the transactions contemplated hereby.

 

(l)     Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, such Buyer has not, nor has any Person
acting on behalf of or pursuant to any understanding with such Buyer, directly
or indirectly executed any purchases or sales, including short sales, of the
securities of the Company during the period commencing as of the time that such
Buyer first received a term sheet (written or oral) from the Company or any
other Person representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof. Notwithstanding the foregoing, in the case of a Buyer that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Buyer's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Buyer's assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement. Other than to other Persons party to this Agreement
or to such Buyer's representatives, including, without limitation, its officers,
directors, partners, legal and other advisors, employees, agents and affiliates,
such Buyer has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction). Notwithstanding the foregoing, for the avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to locating or borrowing shares in order to effect short
sales or similar transactions in the future.

 

(m)   Residency. If such Buyer is an entity, such Buyer's principal executive
offices are, and if such Buyer is a natural person, such Buyer's principal
residence is, in the jurisdiction set forth immediately below such Buyer's name
on the signature page hereto, and all communications between such Buyer and the
Company regarding the transactions contemplated by this Agreement took place
within or from the state of such principal executive offices or principal
residence.

 

(n)    Legends. Such Buyer understands that the certificates or other
instruments representing the Notes and the Warrants and, until such time as the
resale of the Note Conversion Shares and the Warrant Shares have been registered
under the 1933 Act, the stock certificates representing the Note Conversion
Shares and the Warrant Shares, except as set forth below, shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL SELECTED BY THE HOLDER, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 

 



 5 

 

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company ("DTC"), if (i) such Securities are
registered for resale under the 1933 Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, in a form reasonably acceptable to the Company, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act, or (iii) the
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A. The Company shall be responsible for the fees of VStock Transfer LLC
(including any successor transfer agent, the "Transfer Agent") and all DTC fees
associated with such issuance. The Company shall cause its counsel to issue a
legal opinion to the Transfer Agent promptly if required by the Transfer Agent,
and/or to any Buyer if requested by such Buyer, to effect the removal of the
legend hereunder. If the Company shall fail for any reason or for no reason to
issue to the holder of the Securities within two (2) Trading Days after the
occurrence of any of (i) through (iii) above (the initial date of such
occurrence, the "Legend Removal Date"), a certificate without such legend to
such holder or to issue such Securities to such holder by electronic delivery at
the applicable balance account at DTC, and if on or after such Trading Day the
holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the holder of such Securities that
the holder anticipated receiving without legend from the Company (a "Buy-In"),
then the Company shall, within three (3) Trading Days after the holder's request
and in the holder's discretion, either (i) pay cash to the holder in an amount
equal to the holder's total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased (the "Buy-In Price"), at which
point the Company's obligation to deliver such unlegended Securities shall
terminate, or (ii) promptly honor its obligation to deliver to the holder such
unlegended Securities as provided above and pay cash to the holder in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Common Stock, times (B) any trading price of the shares of
Common Stock selected by the Holder in writing as in effect at any time during
the period beginning on the applicable Legend Removal Date and the date the
Company makes the applicable cash payment. The Company shall be responsible for
the fees of its transfer agent and all DTC fees associated with such issuance.

 

(o)   Bad Actor Disclosure. Such Buyer hereby acknowledges and agrees that it
has received and reviewed the disclosure set forth on Annex I attached hereto a
reasonable time prior to the time that such Buyer has agreed to purchase the
Securities.

 

The Company acknowledges and agrees that each Buyer does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2.

 

3.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents
and warrants to each of the Buyers that, as of the date hereof and as of the
Closing Date:

 

(a)   Organization. The Company has been duly organized and is validly existing
as a corporation in good standing under the laws of the State of Nevada, with
corporate power and authority to own or lease its properties and conduct its
business as described in the SEC Documents. The Company has no subsidiaries
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns any of the capital stock or holds an equity or
similar interest) other than Rainbow Rangers Productions LLC and the
subsidiaries as set forth on Exhibit 21.1 to the Company's Annual Report on Form
10-K for the year ended December 31, 2018 (collectively, the "Subsidiaries").
Each of the Subsidiaries has been duly organized and is validly existing as an
entity in good standing under the laws of the jurisdiction of its organization,
with corporate power and authority to own or lease its properties and conduct
its business as described in the SEC Documents. The Subsidiaries are the only
subsidiaries, direct or indirect, of the Company. The Company and each of the
Subsidiaries are duly qualified to transact business in all jurisdictions in
which the conduct of their business requires such qualification, except where
the failure to be so qualified would not reasonably be expected to result in any
material adverse effect on, or any development that would reasonably be expected
to result in a material adverse effect, in or affecting (i) the business,
properties, assets, liabilities, operations, results of operations, condition
(financial or otherwise) or business prospects of the Company and of the
Subsidiaries, individually or taken as a whole, whether or not occurring in the
ordinary course of business, or (ii) on the transactions contemplated hereby or
the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or (iii) on the authority or
ability of the Company to perform its obligations under the Transaction
Documents or (iv) on the legality, validity, binding effect or enforceability of
any of the Transaction Documents (collectively a "Material Adverse Effect"). The
outstanding shares of capital stock of each of the Subsidiaries have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
by the Company or another Subsidiary free and clear of all liens, encumbrances
and equities and claims; and no options, warrants or other rights to purchase,
agreements or other obligations to issue or other rights to convert any
obligations into shares of capital stock or ownership interests in the
Subsidiaries are outstanding.

 

 

 



 6 

 

 

(b)   Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Notes, the Warrants, the Investor Note, the Note Purchase
Agreement, the Master Netting Agreement, the Security Documents, the Irrevocable
Transfer Agent Instructions (as defined in Section 5(b)), the Lock-Up Agreements
(as defined in Section 7(xiv)), the Voting Agreement (as defined in Section
4(q)) and each of the other agreements entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the "Transaction Documents") and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Notes and the Warrants, the reservation for issuance and the issuance of the
Note Conversion Shares issuable pursuant to the terms of the Notes, and the
reservation for issuance and the issuance of the Warrant Shares issuable upon
exercise of the Warrants have been duly authorized by the Company's Board of
Directors, and no further filing, consent, or authorization is required by the
Company's Board of Directors or its stockholders (other than the Nasdaq
Stockholder Approval (as defined below). This Agreement and the other
Transaction Documents have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies. Each of the Subsidiaries party to any of the Transaction
Documents has the requisite power and authority to enter into and perform its
obligations under such Transaction Documents, as applicable. The execution and
delivery by the Subsidiaries party to any of the Transaction Documents of such
Transaction Documents and the consummation by such Subsidiaries of the
transactions contemplated thereby have been duly authorized by such
Subsidiaries' respective boards of directors (or other applicable governing
body) and (other than filings as may be required by state securities agencies)
no further filing, consent, or authorization is required by such Subsidiaries,
their respective boards of directors (or other applicable governing body) or
stockholders (or other applicable owners of equity of such Subsidiaries). The
Transaction Documents to which any of the Subsidiaries are parties have been
duly executed and delivered by such Subsidiaries, and constitute the legal,
valid and binding obligations of such Subsidiaries, enforceable against them in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.

 



(c)    Issuance of Securities. The outstanding shares of Common Stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company have been
duly authorized and when issued and paid for as contemplated herein in
accordance with the terms of the Transaction Documents will be free from all
taxes, liens and charges with respect to the issue thereof, validly issued,
fully paid and non-assessable; and no preemptive rights of stockholders exist
with respect to any of the Securities or the issue and sale thereof. The Company
has duly authorized and reserved for issuance a number of shares of Common Stock
for the conversion of the Notes and exercise of the Warrants equal to the sum of
(i) the number of shares of Common Stock issuable pursuant to the terms of the
Notes assuming a Conversion Price (as defined in each of the Notes) equal to
$1.375 without regard to any limitation on issuances set forth in the Notes and
(ii) 100% of the number of shares of Common Stock as shall be necessary to
effect the exercise in full of all of the Warrant then outstanding without
regard to any limitation on exercise set forth therein and assuming that all of
the Buyers' Investor Notes have been paid, or deemed to be paid, in full (the
"Required Reserve Amount"). The offering or sale of the Securities as
contemplated by this Agreement gives rise to any rights, other than those which
have been waived or satisfied, for or relating to the registration of any shares
of Common Stock. Upon issuance pursuant to the terms of the Notes or exercise in
accordance with the Warrants, as the case may be, the Note Conversion Shares and
the Warrant Shares, respectively, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock.

 

 

 

 



 7 

 

 

(d)    Equity Capitalization. As of the date hereof and as of the Closing Date,
the Company has or will have, as the case may be, an authorized, issued and
outstanding capitalization as is set forth in Schedule 3(d) hereto, and such
authorized capital stock conforms in all material respects to the description
thereof set forth in the SEC Documents. The Common Stock conform in all material
respects to the description thereof contained in the SEC Documents. If
certificated, the form of the Note Conversion Shares and the Warrant Shares, as
applicable, will conform in all material respects to the corporate law of the
jurisdiction of the Company's incorporation. As of the date hereof, the
authorized capital stock of the Company as is set forth on Schedule 3(d) hereto.
All of such outstanding shares have been, or upon issuance will be, validly
issued and are fully paid and nonassessable. Except as disclosed on Schedule
3(d) hereto, (i) none of the Company's capital stock is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Company; (ii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its Subsidiaries; (iii) there are no material outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness (as defined in the Notes) of
the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its Subsidiaries; (v) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act;
(vi) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (vii) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (viii) the Company does not have
any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement; and (ix) the Company and its Subsidiaries have no
liabilities or obligations required to be disclosed in the SEC Documents but not
so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company's or any of its Subsidiary's respective businesses and
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect. Schedule 3(d) set forth the material terms of any outstanding
warrants of the Company, including, without limitation, the exercise price, put
rights or other special features and expiration date thereof.

 

(e)    Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Buyers or their agents or counsel with any information that constitutes or
would reasonably be expected to constitute material, nonpublic information
concerning the Company or any of its Subsidiaries which is not otherwise
disclosed in the SEC Documents or that will not be included in the 8-K Filing
(as defined in Section 4(i)). The Company understands and confirms that each of
the Buyers will rely on the foregoing representations in effecting transactions
in securities of the Company. As of the date of this Agreement, all disclosure
provided to the Buyers regarding the Company or any of its Subsidiaries, their
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of the Company does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date hereof did not at the time of release contain any untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary in order to make such statements therein, in the light of the
circumstances in which they were made, not misleading. No event or circumstance
has occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, liabilities, prospects,
operations (including results thereof) or conditions (financial or otherwise),
which, under applicable law, rule or regulation, requires public disclosure at
or prior to the date hereof or announcement by the Company but which has not
been so publicly announced or disclosed or will be disclosed in the 8-K Filing.
The Company does not have any agreement or understanding with any Buyer with
respect to the transactions contemplated by the Transaction Documents other than
as specified in the Transaction Documents.

 

(f)     Weaknesses or Changes in Internal Accounting Controls. Except as set
forth in Schedule 3(f) hereto, neither the Company nor any of the Subsidiaries
is aware of (i) any material weakness in its internal control over financial
reporting or (ii) change in internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company's
internal control over financial reporting.

 

 

 



 8 

 

 

(g)    Sarbanes-Oxley. Solely to the extent that the Sarbanes-Oxley Act of 2002,
as amended, and the rules and regulations promulgated by the SEC and The Nasdaq
Capital Market (the "Principal Market"), if applicable, thereunder
(collectively, the "Sarbanes-Oxley Act") has been applicable to the Company,
there is and has been no failure on the part of the Company to comply in all
respects with any provision of the Sarbanes-Oxley Act. The Company has taken all
necessary actions to ensure that it is in compliance in all respects with all
provisions of the Sarbanes-Oxley Act that are in effect with respect to which
the Company is required to comply and is actively taking steps to ensure that it
will be in compliance with the other provisions of the Sarbanes-Oxley Act which
will become applicable to the Company.

 

(h)   Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company's Subsidiaries or any
of the Company's or its Subsidiaries' officers or directors, whether of a civil
or criminal nature or otherwise, in their capacities as such, except as set
forth in Schedule 3(h). The matters set forth in Schedule 3(h) would not
reasonably be expected to have a Material Adverse Effect.

 

(i)     Title. The Company and the Subsidiaries have good and marketable title
to all of the material properties and assets reflected in the consolidated
financial statements hereinabove described or described in the SEC Documents,
subject to no lien, mortgage, pledge, charge or encumbrance of any kind except
those reflected in such financial statements or described in the SEC Documents
or which are not material in amount or would not materially interfere with the
use to be made of such properties or assets. The Company and the Subsidiaries
occupy their leased properties under valid and binding leases conforming in all
material respects to the description thereof set forth in the SEC Documents.

 

(j)     Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each of its Subsidiaries (i) has timely made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim, which has had or would
reasonably be expected to have a Material Adverse Effect.

 

(k)     Absence of Certain Changes. Except as disclosed in Schedule 3(k), since
December 31, 2018, neither the Company nor any of its Subsidiaries has, (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 or (iii) had capital expenditures, individually
or in the aggregate, in excess of $100,000. The Company and the Subsidiaries
have no material contingent obligations which are not disclosed in the Company's
consolidated financial statements which are included in the SEC Documents.
Neither the Company nor any of its Subsidiaries has taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact that would reasonably
lead a creditor to do so. The Company and its Subsidiaries, individually and on
a consolidated basis, after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent (as defined below). For
purposes of this Agreement, "Insolvent" means, with respect to any Person, (i)
the present fair saleable value of such Person's assets is less than the amount
required to pay such Person's total Indebtedness, (ii) such Person is unable to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, (iii) such Person intends to
incur or believes that it will incur debts that would be beyond its ability to
pay as such debts mature or (iv) such Person has unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted.

 

 

 

 



 9 

 

 

(l)      No Conflicts. Neither the Company nor any of the Subsidiaries is, or
with the giving of notice or lapse of time or both, will be after giving effect
to the execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the
Securities), (i) in violation of its certificate of incorporation, bylaws, any
certificate of designations or other organizational documents or (ii) in
violation of or in default (or an event which with notice or lapse of time or
both would become a default) in any respect under, or give to others any rights
of termination, amendment, acceleration or cancellation of under any agreement,
indenture, mortgage, deed of trust, lease, contract, indenture or other
agreement or instrument or obligation to which the Company or any Subsidiary is
a party or by which the Company or any Subsidiary, or any of their respective
properties, is bound that have not been waived or (iii) in violation of any law,
rule, regulation, order, judgment, writ or decree of any court or of any
government, regulatory body or administrative agency or other governmental body
having jurisdiction (including U.S. federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, and, solely with
respect to clauses (ii) and (iii), which violation, conflict, breach or default,
individually or in the aggregate, would have a Material Adverse Effect.

 

(m)    Contracts. There is no document, contract or other agreement required to
be described in the SEC Documents which is not described or filed as required by
the 1933 Act or the Rules and Regulations. Each description of a contract,
document or other agreement in the SEC Documents accurately reflects in all
material respects the terms of the underlying contract, document or other
agreement. Each contract, document or other agreement described in the SEC
Documents is in full force and effect and is valid and enforceable by and
against the Company in accordance with its terms (except as rights to indemnity
and contribution thereunder may be limited by federal or state securities laws
and matter of public policy and except as the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and by general
equitable principle). Neither the Company nor any of its Subsidiaries nor, to
the Company's knowledge, any other party is in default in the observance or
performance of any term or obligation to be performed by it under any such
agreement or any other agreement or instrument to which the Company or its
Subsidiaries is a party or by which the Company or its Subsidiaries or their
respective properties or businesses may be bound, and no event has occurred
which with notice or lapse of time or both would constitute such a default, in
any such case in which the default or event, individually or in the aggregate,
would have a Material Adverse Effect.

 

(n)    Regulatory Approvals. Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated (except such additional steps as may be required by the SEC, the
Financial Industry Regulatory Authority, Inc. (FINRA) or such additional steps
as may be required under state securities or Blue Sky laws) has been obtained or
made and is in full force and effect.

 

(o)    Conduct of Business; Regulatory Permits. Neither the Company nor any of
its Subsidiaries is in violation of any term of or in default under the articles
of incorporation of the Company ("Articles of Incorporation"), bylaws of the
Company (the "Bylaws"), any certificate of designations, preferences or rights
of any other outstanding series of preferred stock of the Company or any of its
Subsidiaries or their organizational charter, certificate of formation or
certificate of incorporation or bylaws, respectively. Neither the Company nor
any of its Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has
satisfied all eligibility requirements necessary to enable its Common Stock to
be listed or quoted on one or more Eligible Markets (as defined in the
Warrants). During the one (1) year prior to the date hereof, (i) the Common
Stock has been listed or designated for quotation on the Principal Market or
another Eligible Market, (ii) trading in the Common Stock has not been suspended
by the SEC or the Principal Market and (iii) except as disclosed in Schedule
3(o), the Company has received no communication, written or oral, from the SEC
or the Principal Market (or other Eligible Market on which the Common Stock was
previously listed) regarding the suspension or delisting of the Common Stock
from such Principal Market or other Eligible Market. The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit. Without limiting
the generality of the foregoing, except as set forth on Schedule 3(u), neither
the Company not any of its Subsidiaries is in violation of any of the rules,
regulations or requirements of the Principal Market and has no knowledge of any
facts or circumstances that would reasonably lead to delisting or suspension of
the Common Stock by the Principal Market in the foreseeable future.

 

 

 



 10 

 

 

(p)    Intellectual Property. Except as set forth on Schedule 3(p), the Company
and each of the Subsidiaries hold all material licenses, certificates and
permits from governmental authorities which are necessary to the conduct of
their businesses in the manner in which they are being conducted; the Company
and the Subsidiaries each own or possess sufficient rights to use all patents,
patent rights, trademarks, trade names, service marks, service names,
copyrights, know-how (including trade secrets and other unpatented and
unpatentable proprietary or confidential information, systems or procedures) and
other intellectual property or proprietary rights, including licenses to any of
the foregoing ("Intellectual Property") necessary to carry on their business in
all material respects in the manner in which it is being conducted. Except as
set forth on Schedule 3(p), none of the Company's or its Subsidiaries'
registered Intellectual Property that is material to their businesses has
expired, terminated or been abandoned. The Company has taken all steps
reasonably necessary to secure ownership interests in Intellectual Property
created for it by any contractors. There are no outstanding options, licenses or
agreements of any kind relating to the Intellectual Property of the Company or
its Subsidiaries that are required to be described in the SEC Documents and are
not described therein in all material respects. Neither the Company nor any of
its Subsidiaries is a party to or bound by any options, licenses or agreements
with respect to the Intellectual Property of any other person or entity that are
required to be set forth in the SEC Documents and are not described therein in
all material respects. None of the Intellectual Property used by the Company or
any of its Subsidiaries and material to their businesses has been obtained or is
being used by the Company or any of its Subsidiaries (i) in material violation
of any contractual obligation binding on the Company or any of its Subsidiaries,
or to the Company's knowledge, any of the Company's or any of its Subsidiaries'
officers, directors or employees, or (ii) otherwise in violation of the rights
of any persons; neither the Company nor any of its Subsidiaries has infringed or
conflicted with any Intellectual Property of any person or entity; the Company
has not received any written communications alleging that the Company or any of
its Subsidiaries has violated, infringed or conflicted with, or, by conducting
their businesses as set forth in the SEC Documents, would violate, infringe or
conflict with, any of the Intellectual Property of any other person or entity.
The Company knows of no infringement by others of Intellectual Property owned by
or licensed to the Company. The Company and each of its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property.

 

(q)    Manipulation of Prices. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken or may take, directly or indirectly, any
action designed to cause or to result, or that would reasonably be expected to
cause or result, in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than the Agent (as defined in Section 3(ee)), sold, bid
for, purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) other than the Agent, paid or agreed to pay to any person
any compensation for soliciting another to purchase any other securities of the
Company.

 

(r)     Investment Company Act. Neither the Company nor any of its Subsidiaries
is, and upon consummation of the sale of the Securities will not be, an
"investment company," an affiliate of an "investment company," a company
controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of 1940, as amended.

 

(s)    Internal Accounting Controls.

 

(i)     Except as disclosed in Schedule 3(s) hereto, the Company and each of the
Subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management's general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP consistently applied throughout the periods involved and to
maintain accountability for assets and liabilities; (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management's
general or specific authorization; and (iv) the recorded accountability for
assets and liabilities is compared with existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

 

 



 11 

 

 

(ii)   The Company has established and maintains "disclosure controls and
procedures" (as defined in Rules 13a-15(e) and 15d-15(e) under the 1934 Act);
except as disclosed in Schedule 3(s)(ii) hereto, the Company's "disclosure
controls and procedures" are effective in ensuring that all information (both
financial and non-financial) required to be disclosed by the Company in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the SEC, including, without limitation, controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is accumulated and communicated to
the Company's management, including its principal executive officer or officers
and its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure. Except as disclosed in the SEC
Documents, during the twelve (12) months prior to the date hereof neither the
Company nor any of its Subsidiaries has received any notice or correspondence
from any accountant relating to any material weakness in any part of the system
of internal accounting controls of the Company or any of its Subsidiaries.

 

(t)     Industry and Market Data. The statistical, industry-related and
market-related data included in the SEC Documents are based on or derived from
sources which the Company reasonably and in good faith believes are reliable and
accurate, and such data agree in all material respects with the sources from
which they are derived.

 

(u)    Compliance with Anti-Money Laundering Laws. The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and all other
applicable U.S. and non-U.S. anti-money laundering laws, rules and regulations,
including, but not limited to, those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the United States Bank Secrecy Act, as
amended by the USA PATRIOT Act of 2001, and the United States Money Laundering
Control Act of 1986 (18 U.S.C. §§1956 and 1957), as amended, as well as the
implementing rules and regulations promulgated thereunder, and the applicable
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency or
self-regulatory body (collectively, the "Anti-Money Laundering Laws"), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

(v)    No Conflicts with Sanctions Laws. Neither the Company nor any of its
Subsidiaries, nor any director, officer, employee, affiliate, nor to the
Company's knowledge, any agent or other person associated with or acting on
behalf of the Company or any of its Subsidiaries or affiliates is, or is
directly or indirectly owned or controlled by, a Person that is currently the
subject or the target of any sanctions administered or enforced by the U.S.
government including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury ("OFAC") or the U.S. Departments of State
or Commerce and including, without limitation, the designation as a "Specially
Designated National" or on the "Sectoral Sanctions Identifications List"
(collectively, "Blocked Persons"), the United Nations Security Council, the
European Union, Her Majesty's Treasury or any other relevant sanctions authority
(collectively, "Sanctions Laws"); neither the Company, any of its Subsidiaries,
nor any director, officer, employee, agent, affiliate or other person associated
with or acting on behalf of the Company or any of its Subsidiaries or
affiliates, is located, organized or resident in a country or territory that is
the subject or target of a comprehensive embargo or Sanctions Laws prohibiting
trade with the country or territory, including, without limitation, Crimea,
Cuba, Iran, North Korea, Sudan and Syria (each, a "Sanctioned Country"); the
Company maintains in effect and enforces policies and procedures designed to
ensure compliance by the Company and its Subsidiaries with applicable Sanctions
Laws; neither the Company, any of its Subsidiaries, nor any director, officer,
employee, agent, affiliate or other person associated with or acting on behalf
of the Company or any of its Subsidiaries or affiliates, acting in any capacity
in connection with the operations of the Company, conducts any business with or
for the benefit of any Blocked Person or engages in making or receiving any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person, or deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked or subject to blocking
pursuant to any applicable Sanctions Laws; no action of the Company or any of
its Subsidiaries in connection with (i) the execution, delivery and performance
of this Agreement and the other Transaction Documents, (ii) the issuance and
sale of the Securities, or (iii) the direct or indirect use of proceeds from the
Securities or the consummation of any other transaction contemplated hereby or
by the other Transaction Documents or the fulfillment of the terms hereof or
thereof, will result in the proceeds of the transactions contemplated hereby and
by the other Transaction Documents being used, or loaned, contributed or
otherwise made available, directly or indirectly, to any Subsidiary, joint
venture partner or other person or entity, for the purpose of (i) unlawfully
funding or facilitating any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions
Laws, (ii) unlawfully funding or facilitating any activities of or business in
any Sanctioned Country or (iii) in any other manner that will result in a
violation by any Person (including any Person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions Laws. For
the past five (5) years, the Company and its Subsidiaries have not knowingly
engaged in and are not now knowingly engaged in any dealings or transactions
with any person that at the time of the dealing or transaction is or was the
subject or the target of Sanctions Laws or with any Sanctioned Country.

 

 

 



 12 

 

 

(w)    Anti-Bribery. Neither the Company nor any of the Subsidiaries has made
any contribution or other payment to any official of, or candidate for, any
federal, state or foreign office in violation of any law which violation is
required to be disclosed in the SEC Documents. Neither the Company, nor any of
its Subsidiaries or affiliates, nor any director, officer, employee, nor to the
Company's knowledge, any agent or other person associated with or acting on
behalf of the Company, or any of its Subsidiaries or affiliates, has (i) used
any funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity, (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee, to
any employee or agent of a private entity with which the Company does or seeks
to do business or to foreign or domestic political parties or campaigns, (iii)
violated or is in violation of any provision of any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions or any applicable provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended (the "FCPA"), the
U.K. Bribery Act 2010, or any other similar law of any other jurisdiction in
which the Company operates its business, including, in each case, the rules and
regulations thereunder (the "Anti-Bribery Laws"), (iv) taken, is currently
taking or will take any action in furtherance of an offer, payment, gift or
anything else of value, directly or indirectly, to any person while knowing that
all or some portion of the money or value will be offered, given or promised to
anyone to improperly influence official action, to obtain or retain business or
otherwise to secure any improper advantage or (v) otherwise made any offer,
bribe, rebate, payoff, influence payment, unlawful kickback or other unlawful
payment; the Company and each of its respective Subsidiaries has instituted and
has maintained, and will continue to maintain, policies and procedures
reasonably designed to promote and achieve compliance with the laws referred to
in (iii) above and with this representation and warranty; none of the Company,
nor any of its Subsidiaries or affiliates will directly or indirectly use the
proceeds of the convertible securities or lend, contribute or otherwise make
available such proceeds to any subsidiary, affiliate, joint venture partner or
other person or entity for the purpose of financing or facilitating any activity
that would violate the laws and regulations referred to in (iii) above; there
are, and have been, no allegations, investigations or inquiries with regard to a
potential violation of any Anti-Bribery Laws by the Company, its Subsidiaries or
affiliates, or any of their respective current or former directors and officers,
current employees, or to the Company's knowledge, any of their respective former
employees, stockholders, representatives or agents, or other persons acting or
purporting to act on their behalf.

 

(x)     Insurance. The Company and each of the Subsidiaries carry, or are
covered by, insurance by insurers of recognized financial responsibility in such
amounts and covering such losses and risks as is adequate for the conduct of
their respective businesses and the value of their respective properties and as
is customary for companies engaged in similar businesses. Neither the Company
nor any such Subsidiary has been refused any insurance coverage sought or
applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers,
in each case, as may be necessary to continue its business at a cost that,
individually or in the aggregate, do not or would not reasonably be expected to
have a Material Adverse Effect.

 

(y)     Employee Benefits. The Company and each Subsidiary is in compliance in
all material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder ("ERISA"); no "reportable event" (as
defined in ERISA) has occurred with respect to any "pension plan" (as defined in
ERISA) for which the Company and each Subsidiary would have any material
liability; the Company and each Subsidiary has not incurred and does not expect
to incur material liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any "pension plan" or (ii) Sections 412 or
4971 of the Code; and each "pension plan" for which the Company or any
Subsidiary would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

 

(z)     Employee Relations.

 

(i)     Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or employs any member of a union. The Company
and its Subsidiaries believe that their relations with their employees are good.
Except as set forth on Schedule 3(z), no executive officer of the Company or any
of its Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer's employment with the
Company or any such Subsidiary. No current executive officer or other key
employee of the Company or any of its Subsidiaries is, or is now expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer or other key employee (as the case may
be) does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters, except where such violation would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

 

 



 13 

 

 

(ii)  The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(aa)   Transactions with Affiliates. Except as set forth on Schedule 3(aa), none
of the officers, directors or employees of the Company or any of its
Subsidiaries is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
its Subsidiaries, any corporation, partnership, trust or other entity in which
any such officer, director, or employee has a substantial interest or is an
officer, director, employee, trustee or partner.

 

(bb)  Environmental Laws. The Company and its Subsidiaries (A) are in compliance
in all material respects with all Environmental Laws (as defined below), (B)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (C) are
in compliance in all material respects with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (A), (B) and
(C), the failure to so comply could be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. The term "Environmental Laws"
means all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, "Hazardous Materials") into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(cc)   1934 Act Registration. The Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the 1934 Act, nor has the Company received any notification that the SEC
is contemplating terminating such registration.

 

(dd)  No Integrated Offering. The Company has not sold or issued any securities
that would be integrated with the offering of the Securities contemplated by
this Agreement pursuant to the 1933 Act, the Rules and Regulations or the
interpretations thereof by the SEC. None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
(i) the 1933 Act which would require the registration of the Securities under
the 1933 Act, or (ii) to require approval of stockholders of the Company for
purposes of any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.

 

(ee)   Brokerage Fees; Commissions. Except as described in Schedule 3(ee)
hereto, neither the Company nor any of its Subsidiaries is a party to any
contract, agreement or understanding with any person that would give rise to a
valid claim against the Company or the Buyers for a brokerage commission,
finder's fee or like payment in connection with the offering and sale of the
Securities. The Company shall be responsible for the payment of any placement
agent's fees, financial advisory fees, or broker's commissions (other than for
persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby. The Company shall pay, and hold
each Buyer harmless against, any liability, loss or expense (including, without
limitation, attorney's fees and out-of-pocket expenses) arising in connection
with such claim (other than for claims made by Persons engaged by the Buyers).
The Company acknowledges that it has engaged The Special Equities Group, LLC a
division of Bradley Woods & Co. Ltd. (the "Agent") as placement agent in
connection with the sale of the Securities. Other than the Agent, neither the
Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the sale of the Securities.

 

 

 



 14 

 

 

(ff)    Consents. Other than as described in Section 3(b) hereof, or as have
been previously obtained, filed or made, neither the Company nor any of its
Subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof. The Company and its Subsidiaries are unaware of any facts or
circumstances that might prevent the Company from obtaining or effecting any of
the registration, application or filings pursuant to the preceding sentence.

 

(gg)  Acknowledgment Regarding Buyer's Purchase of Securities. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, the Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company or any of its Subsidiaries, (ii) an "affiliate" of
the Company or any of its Subsidiaries (as defined in Rule 405 of the 1933 Act)
or (iii) to the knowledge of the Company, a "beneficial owner" of more than 10%
of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the 1934
Act). The Company further acknowledges that no Buyer is acting as a financial
advisor or fiduciary of the Company or any of its Subsidiaries (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer's purchase of the Securities. The Company further represents to each Buyer
that the Company's decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.

 

(hh)  Dilutive Effect. The Company understands and acknowledges that the number
of Note Conversion Shares issuable pursuant to the terms of the Notes and the
number of Warrant Shares issuable upon exercise of the Warrants will increase in
certain circumstances. The Company further acknowledges that its obligations to
issue (i) Note Conversion Shares in accordance with this Agreement and the Notes
and (ii) Warrant Shares upon exercise of the Warrants in accordance with this
Agreement and the Warrants are, in each case, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.

 

(ii)     Application of Takeover Protections; Rights Agreement. The Company and
its board of directors have taken all necessary action, if any, in order to
render inapplicable the Company's issuance of the Securities and any Buyer's
ownership of the Securities from the provisions of any control share
acquisition, interested stockholder, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation or the laws of the
state of its incorporation which is or could become applicable to any Buyer as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company's issuance of Securities and each Buyer's ownership of
the Securities. Except as set forth in the SEC Documents, the Company does not
have any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.

 

(jj)     Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(kk)   Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

 

(ll)     Transfer Taxes. On the Closing Date, all stock transfer or other
similar taxes (other than income or similar taxes) which are required to be paid
in connection with the sale and transfer of the Securities to be sold to each
Buyer hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

 

 

 



 15 

 

 

(mm)  Acknowledgement Regarding Buyers' Trading Activity. The Company
acknowledges and agrees (i) that none of the Buyers has been asked to agree, nor
has any Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or "derivative" securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) that past
or future open market or other transactions by any Buyer, including, without
limitation, short sales or "derivative" transactions, before or after the
closing of the transactions contemplated by this Agreement or future
transactions, may negatively impact the market price of the Company's
publicly-traded securities; (iii) that any Buyer, and counter parties in
"derivative" transactions to which any such Buyer is a party, directly or
indirectly, presently may have a "short" position in the Common Stock; and (iv)
that such Buyer shall not be deemed to have any affiliation with or control over
any arm's length counter-party in any "derivative" transaction. The Company
further understands and acknowledges that (a) one or more Buyers may engage in
hedging and/or trading activities at various times during the periods that the
Securities are outstanding, including, without limitation, during the period
that the value of the Note Conversion Shares and the Warrant Shares deliverable
with respect to Securities are being determined and (b) such hedging and/or
trading activities (if any) could reduce the value of the existing stockholders'
equity interests in the Company at and after the time that the hedging and/or
trading activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Notes, the Warrants or any of the documents executed in
connection herewith.

 

(nn)   U.S. Real Property Holding Corporation. Neither the Company, nor any of
its Subsidiaries, is or has ever been a U.S. real property holding corporation
within the meaning of Section 897 of the Code and the Company and each
Subsidiary shall so certify upon any Buyer's request.

 

(oo)  Shell Company Status. The Company is not, and has not been since August 1,
2008, an issuer identified in Rule 144(i)(1) of the 1933 Act.

 

(pp)  Bank Holding Company. Neither the Company nor any of its Subsidiaries or
affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
"BHCA") and to regulation by the Board of Governors of the Federal Reserve
System (the "Federal Reserve"). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls directly or indirectly, five percent or more of
the outstanding shares of any class of voting securities or twenty-five percent
or more of the total equity of a bank or any entity that is subject to the BHCA
and to regulation by the Federal Reserve. Neither the Company nor any of its
Subsidiaries or affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve.

 

(qq)  SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof, and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the "SEC Documents"). As of their respective
filing dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with GAAP, consistently applied during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).

 

(rr)    Placement Agent Agreement. The Company has entered into a Placement
Agent Agreement, dated as of March 10, 2020, with the Agent that contains
certain representations, warranties, covenants and agreements of the Company.
Such representations, warranties, covenants and agreements are for the benefit
of and may be relied upon by the Buyers, each of which shall be a third-party
beneficiary thereof.

 

 

 



 16 

 

 

(ss)   Indebtedness and Other Contracts. Except as set forth on Schedule 3(ss),
neither the Company nor any of its Subsidiaries, (i) has any outstanding
Indebtedness, (ii) is a party to any contract, agreement or instrument, the
violation of which, or default under which, by the other party(ies) to such
contract, agreement or instrument would reasonably be expected to result in a
Material Adverse Effect, (iii) is in violation of any term of, or in default
under, any contract, agreement or instrument relating to any Indebtedness,
except where such violations and defaults would not result, individually or in
the aggregate, in a Material Adverse Effect, or (iv) is a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of the Company's officers, has or is expected to have a Material
Adverse Effect. Schedule 3(ss) provides a detailed description of the material
terms of any such outstanding Indebtedness, including, without limitation,
descriptions of any defaults, forbearances, accounts receivable and accounts
payable thereunder.

 

(tt)    Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable Company stock option plan and
(ii) with an exercise price at least equal to the fair market value of the
Common Stock on the date such stock option would be considered granted under
GAAP consistently applied during the periods involved and applicable law. No
stock option granted under the Company's stock option plan has been backdated.
The Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.

 

(uu)  No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company's
ability to perform any of its obligations under any of the Transaction
Documents.

 

(vv)  Private Placement. Assuming the accuracy of the Buyers' representations
and warranties set forth in Section 2, no registration under the 1933 Act is
required for the offer and sale of the Securities by the Company to the Buyers
as contemplated hereby.

 

(ww)  No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Buyers and certain other "accredited investors"
within the meaning of Rule 501 under the 1933 Act.

 

(xx)    No Disqualification Events. Except as disclosed on Annex I attached
hereto, with respect to Securities to be offered and sold hereunder in reliance
on Rule 506(b) under the 1933 Act, none of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering hereunder, any beneficial owner of 20% or
more of the Company's outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the 1933 Act) connected with the Company in any capacity at the time of
sale (each, an "Issuer Covered Person" and, together, "Issuer Covered Persons")
is subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the 1933 Act (a "Disqualification Event"), except
for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company
has exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided in Annex I.

 

(yy)   Other Covered Persons. The Company is not aware of any Person (other than
the Agent) that has been or will be paid (directly or indirectly) remuneration
for solicitation of Buyers or potential purchasers in connection with the sale
of any Securities.

 

(zz)   Ranking of Notes. Except for existing indebtedness set forth on Schedule
3(zz), no Indebtedness of the Company, at the Closing, will be senior to, or
pari passu with, the Notes in right of payment, whether with respect to payment
or redemptions, interest, damages, upon liquidation or dissolution or otherwise.

 

 

 



 17 

 

 

4.      COVENANTS.

 

(a)    Best Efforts. Each party shall use its best efforts timely to satisfy
each of the covenants and the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

 

(b)    Form D and Blue Sky. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Buyer promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at the Closing pursuant to this Agreement under applicable
securities or "Blue Sky" laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date. The Company shall
make all filings and reports relating to the offer and sale of the Securities
required under applicable securities or "Blue Sky" laws of the states of the
United States following the Closing Date.

 

(c)    Use of Proceeds. The Company will use the proceeds from the sale of the
Securities solely as set forth on Schedule 4(c).

 

(d)    Listing. The Company shall promptly secure the listing of all of the
Warrant Shares, Note Conversion Shares and any capital stock of the Company
issued or issuable with respect to the Warrant Shares, the Warrants, the Note
Conversion Shares or the Notes, in each case as a result of any stock split,
stock dividend, recapitalization, exchange or similar event or otherwise without
regard to any limitations on the exercise of Warrants and on the conversion of
the Note Conversion Shares (the "Underlying Shares") on the Principal Market or
on any other Eligible Market (as defined in the Warrants) on which the Common
Stock is then listed or quoted (subject to official notice of issuance) and
during the Reporting Period shall maintain the listing of all Underlying Shares
from time to time issuable under the terms of the Transaction Documents on the
Principal Market or any other Eligible Market on which the Common Stock is then
listed or quoted. During the Reporting Period the Company shall maintain the
authorization for quotation of the Common Stock on the Principal Market or any
other Eligible Market on which the Common Stock is then listed or quoted. During
the Reporting Period, the Company shall not take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market or on any other Eligible Market on which the Common
Stock is then listed or quoted. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(d).

 

(e)     Fees. The Company shall pay an expense allowance to the Lead Investor or
its designee(s) for all costs and expenses incurred in connection with the
transactions contemplated by the Transaction Documents (including all legal fees
and disbursements in connection therewith, documentation and implementation of
the transactions contemplated by the Transaction Documents and due diligence in
connection therewith) not reimbursed by the Company on or prior to the Closing,
which amount shall not exceed in the aggregate $75,000 and which amount, at the
option of such Buyer, may be withheld by such Buyer from its Cash Purchase Price
at the Closing. The Company shall be responsible for the payment of any
placement agent's fees, financial advisory fees, or broker's commissions (other
than for Persons engaged by any Buyer) relating to or arising out of the
transactions contemplated hereby, including, without limitation, any fees or
commission payable to the Agent. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney's fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment. Except as otherwise set forth in
the Transaction Documents, each party to this Agreement shall bear its own
expenses in connection with the sale of the Securities to the Buyers.

 

(f)    Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by any holder of Securities (an "Investor") in
connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities. Any such pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no Investor effecting a pledge of Securities shall be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document. The
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Securities may reasonably request in connection with a pledge of the
Securities to such pledgee by an Investor.

 

(g)    Reporting Status. Until the date on which the Investors shall have sold
all of the Note Conversion Shares and the Warrant Shares and none of the Notes
or the Warrants are outstanding (the "Reporting Period"), the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.

 

 

 



 18 

 

 

(h)    Financial Information. The Company agrees to send the following to each
Investor during the Reporting Period (i) unless the following are filed with the
SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports on Form 10-K, any Quarterly Reports on Form 10-Q, any Current
Reports on Form 8-K (or any analogous reports under the 1934 Act) and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the 1933 Act, (ii) on the same day as the release thereof, facsimile or e-mailed
copies of all press releases issued by the Company or any of its Subsidiaries
and (iii) copies of any notices and other information made available or given to
the stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders. As used herein, "Business Day"
means any day other than Saturday, Sunday or other day on which commercial banks
in The City of New York are authorized or required by law to remain closed.

 

(i)     Disclosure of Transactions and Other Material Information. On or before
the Disclosure Time (as defined below), the Company shall file a Current Report
on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules and exhibits to this Agreement), the form of Notes, the form
of Warrants, the form of Lock-Up Agreement, the form of Voting Agreement, the
Security Documents, the form of Investor Note, the form of Master Netting
Agreement and the form of Note Purchase Agreement) as exhibits to such filing
(including all attachments, the "8-K Filing"). As of immediately following the
filing of the 8-K Filing with the SEC, no Buyer shall be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents, that is not disclosed in the 8-K Filing or in prior
filings with the SEC. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate and be of no further
force or effect. The Company shall not, and shall cause each of its Subsidiaries
and its and each of their respective officers, directors, employees, affiliates
and agents, not to, provide any Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the date hereof
without the express written consent of such Buyer and agreement of Buyer to keep
such information confidential. If a Buyer has, or believes it has, received any
such material, nonpublic information regarding the Company or any of its
Subsidiaries provided in breach of the preceding sentence, it shall provide the
Company with written notice thereof in which case the Company shall, within two
(2) Trading Days (as defined in the Warrants) of receipt of such notice, make
public disclosure of any such material, nonpublic information provided in breach
of the preceding sentence. In the event of a breach of the foregoing covenant by
the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees, affiliates and agents, in addition to any other
remedy provided herein or in the Transaction Documents, a Buyer shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, affiliates or agents; provided,
however that the Company shall not be in breach of the foregoing as it relates
to Section 4(o)(iii) so long as the Company satisfies its obligations under
Section 4(o)(iii)(8). No Buyer shall have any liability to the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees,
affiliates or agents for any such disclosure. To the extent that the Company,
its Subsidiaries or any of its or their respective officers, directors,
employees, affiliates or agents delivers any material, nonpublic information to
a Buyer without such Buyer's prior written consent, the Company hereby covenants
and agrees that such Buyer shall not have any duty of confidentiality to the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents with respect to, or a duty to the Company, any
of its Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents not to trade on the basis of, such material, nonpublic
information. Subject to the foregoing, neither the Company, its Subsidiaries nor
any Buyer shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby (other than filings required by
a Buyer pursuant to Section 13 or Section 16 of the 1934 Act), without the prior
consent of the Company, with respect to any press release of any Buyer, or
without the prior consent of each Buyer, with respect to any press release of
the Company; provided, however, that the Company shall be entitled, without the
prior approval of any Buyer, to make any press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith and (ii) as is required by
applicable law, regulation or any Eligible Market on which the Company's
securities are then listed or quoted (provided that in the case of clause (i)
each Buyer shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of any applicable Buyer, neither the Company nor any of its
Subsidiaries or affiliates shall disclose the name of such Buyer in any filing,
announcement, release or otherwise other than disclosure relating to a Buyer
solely on information disclosed from such Buyer's filings made pursuant to
Section 13 of the 1934 Act. As used herein, "Disclosure Time" means, (i) if this
Agreement is signed after 8:30 a.m. (New York City time) and before midnight
(New York City time) on any Trading Day, 8:31 a.m. (New York City time) on the
second (2nd) Trading Day immediately following the date hereof, unless otherwise
instructed as to an earlier time by the Agent, or (ii) if this Agreement is
signed between midnight (New York City time) and 8:30 a.m. (New York City time)
on any Trading Day, no later than 8:31 a.m. (New York City time) on the Trading
Day immediately following the date hereof, unless otherwise instructed as to an
earlier time by the Agent.

 

 



 19 

 

 

(j)     Additional Notes and Warrants; Variable Securities. For so long as any
Notes or Warrants remain outstanding, the Company will not issue any Notes or
Warrants other than to the Buyers as contemplated hereby and the Company shall
not issue any other securities that would cause a breach or default under the
Notes or the Warrants. For so long as any Notes or Warrants remain outstanding,
the Company shall not, in any manner, (i) issue or sell any rights, warrants or
options to subscribe for or purchase Common Stock or directly or indirectly
convertible into or exchangeable or exercisable for Common Stock at a price
which varies or may vary with the market price of the Common Stock, including by
way of one or more reset(s) to any fixed price, unless the conversion, exchange
or exercise price of any such security cannot be less than the then applicable
Conversion Price with respect to the Common Stock into which any Notes are
convertible or redeemable or the then applicable Exercise Price (as defined in
the Warrants) with respect to the Common Stock into which any Warrant is
exercisable or (ii) enter into, or effect any transaction under, any agreement,
including, but not limited to, an equity line of credit, an "at-the-market"
offering or similar agreement, whereby the Company may issue securities at a
future determined price. Any Buyer shall be entitled to obtain injunctive relief
against the Company to preclude any such issuance, which remedy shall be in
addition to any right to collect damages.

 

(k)     Corporate Existence. For so long as any Notes or Warrants remain
outstanding, the Company shall maintain its corporate existence and shall not be
party to any Fundamental Transaction (as defined in the Notes and the Warrants)
unless the Company is in compliance with the applicable provisions governing
Fundamental Transactions set forth in the Notes and the Warrants.

 

(l)     Reservation of Shares. So long as any Buyer owns any Securities, the
Company shall take all action necessary to at all times have authorized, and
reserved for issuance the applicable Required Reserve Amount. Upon any increase
in the number of authorized or unreserved shares of Common Stock of the Company
following the date hereof, the Company shall use such increased number of
authorized shares to satisfy its obligations to keep the Final Required Reserve
Amount of shares reserved for the Securities before reserving or using shares
for any other purpose. The initial number of shares of Common Stock reserved for
conversion or redemption of the Notes and for exercise of the Warrants and each
increase in the number of shares so reserved shall be allocated pro rata among
the Buyers, based on the total number of shares of Common Stock issuable upon
conversion pursuant to the terms of the Notes and upon exercise of the Warrants
(without regard to any limitations in exercise) issued to each Buyer on the
Closing Date (the "Authorized Share Allocation"). In the event that a Buyer
shall sell or otherwise transfer any of its Notes or Warrants, each transferee
shall be allocated a pro rata portion of such holder's Authorized Share
Allocation. Any shares of Common Stock reserved and allocated to any Person
which ceases to hold any Notes or Warrants shall be allocated to the holders of
the remaining Notes and Warrants, pro rata based on the Note Conversion Shares
issuable pursuant to the terms of the Notes and the Warrant Shares issuable upon
exercise of the Warrants then held by such holders (without regard to any
limitations on the conversion or redemption of the Notes or on the exercise of
the Warrants).

 

(m)    Conduct of Business. The business of the Company and its Subsidiaries
shall not be conducted in violation of any law, ordinance or regulation of any
governmental entity, including, without limitation, FCPA and other applicable
Anti-Bribery Laws, OFAC regulations and other applicable Sanctions Laws, and
Anti-Money Laundering Laws.

 

(i)     Neither the Company, nor any of its Subsidiaries or affiliates,
directors, officers, employees, representatives or agents shall:

 

(a)       conduct any business or engage in any transaction or dealing with or
for the benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;

 

(b)       deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked or subject to blocking pursuant to the
applicable Sanctions Laws;

 

(c)       use any of the proceeds of the transactions contemplated by this
Agreement to finance, promote or otherwise support in any manner any illegal
activity, including, without limitation, any Anti-Money Laundering Laws,
Sanctions Laws, or Anti-Bribery Laws; or

 

(d)       violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering Laws, Sanctions Laws, or Anti-Bribery Laws.

 

(ii)    The Company shall maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company and its Subsidiaries and their
directors, officers, employees, agents representatives and affiliates with the
Sanctions Laws and Anti-Bribery Laws.

 

 



 20 

 

 

(iii)   The Company will promptly notify the Buyers in writing if any of the
Company, or any of its Subsidiaries or affiliates, directors, officers,
employees, representatives or agents, shall become a Blocked Person, or become
directly or indirectly owned or controlled by a Blocked Person.

 

(iv)  The Company shall provide such information and documentation as the Buyers
or any of their affiliates may require to satisfy compliance with the Anti-Money
Laundering Laws, Sanctions Laws, or Anti-Bribery Laws.

 

(v)    The covenants set forth above shall be ongoing for so long as any Notes
or Warrants remain outstanding. The Company shall promptly notify the Buyers in
writing should it become aware (a) of any changes to these covenants, or (b) if
it cannot comply with the covenants set forth herein. The Company shall also
promptly notify the Buyers in writing should they become aware of an
investigation, litigation or regulatory action relating to an alleged or
potential violation of the Anti-Money Laundering Laws, Sanctions Laws, and
Anti-Bribery Laws.

 

(n)    Lock-Up. The Company shall not amend or waive any provision of the
Lock-Up Agreements except to extend the term of the lock-up period contained
therein and shall enforce the provisions of the Lock-Up Agreements in accordance
with their terms. If any party to a Lock-Up Agreement breaches any provision of
a Lock-Up Agreement, the Company shall promptly use its best efforts to seek
specific performance of the terms of such Lock-Up Agreement.

 

(o)    Additional Issuances of Securities.

 

(i)     For purposes of this Section 4(o), the following definitions shall
apply.

 

(1)       "Approved Stock Plan" means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, officer or director for
services provided to the Company.

 

(2)       "Convertible Securities" means any stock or securities (other than
Options (as defined below)) convertible into or exercisable or exchangeable for
shares of Common Stock.

 

(3)       "Excluded Securities" means any Common Stock issued or issuable: (i)
under any Approved Stock Plan, (ii) upon exercise of the Warrants; provided,
that the terms of such Warrants are not amended, modified or changed on or after
the date hereof, (iii) upon conversion, exercise or exchange of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the date hereof; provided, that such issuance of Common Stock upon exercise of
such Options or Convertible Securities is made pursuant to the terms of such
Options or Convertible Securities in effect on the date immediately preceding
the date hereof or in accordance with the terms of the Transaction Documents and
such Options or Convertible Securities are not amended, modified or changed to
decrease the exercise price, exchange price or conversion price of such Options
or Convertible Securities or otherwise increase the number of shares issuable
under such Options or Convertible Securities (in each case, other than in
connection with stock splits or distributions) on or after the date hereof other
than in accordance with the terms of the Transaction Documents and (iv)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that such
securities are issued as "restricted securities" (as defined in Rule 144) and
carry no registration rights that require or permit the filing of any
registration statement in connection therewith during the prohibition period in
Section 4(o)(ii) herein, and provided that any such issuance shall only be to a
Person (or to the equityholders of a Person) which is, itself or through its
subsidiaries, an operating company or an owner of an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities, (v) securities issued as payment for investment banking
services provided to the Company, including warrants to purchase shares of
Common Stock to the placement agent relating to the offering of the Securities,
(vi) securities issued to third party vendors as payment for goods and services,
the Company’s consultants, vendors and animation partners, provided that such
securities are issued as "restricted securities" (as defined in Rule 144) and
carry no registration rights that require or permit the filing of any
registration statement in connection therewith during the prohibition period in
Section 4(o)(ii) herein, and (vii) shares of Common Stock and warrants to
purchase Common Stock in an equity financing sold at a purchase price equal to
or greater than the “Minimum Price” as defined under the rules of the Principal
Market, and (viii) securities issued or issuable to the Buyers and their assigns
pursuant to this Agreement, the Notes or the Warrants and other Transaction
Documents or upon exercise, conversion or exchange of any such securities,
provided, that such issuance of Common Stock upon exercise of such Options or
Convertible Securities is made pursuant to the terms of such Options or
Convertible Securities in effect on the date immediately preceding the date
hereof or in accordance with the terms of the Transaction Documents and such
Options or Convertible Securities are not amended, modified or changed to
decrease the exercise price, exchange price or conversion price of such Options
or Convertible Securities or otherwise increase the number of shares issuable
under such Options or Convertible Securities (in each case, other than in
connection with stock splits or distributions) on or after the date hereof other
than in accordance with the terms of the Transaction Documents.

 

 

 



 21 

 

 

(4)       "Options" means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.

 

(5)       "Common Stock Equivalents" means, collectively, Options and
Convertible Securities.

 

(ii)        From the date hereof until the date that the Notes are no longer
outstanding, the Company will not (A) directly or indirectly, file any
registration statement with the SEC other than registration statements on Form
S-8, (B) directly or indirectly, offer, sell, grant any option to purchase, or
otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its or its Subsidiaries' equity or
equity equivalent securities, including without limitation any debt, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
shares of Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a "Subsequent Placement"), or
(C) be party to any solicitations, negotiations or discussions with regard to
the foregoing unless (A) Nasdaq Stockholder Approval has been obtained prior
thereto and (B) (i) at least 75% of the gross proceeds in excess of the first
$2,000,000 of gross proceeds of all Subsequent Placements consummated prior to
the six month anniversary of the Closing Date are first applied to the
redemption of the Notes (pro-rata based on a Buyer’s Purchase Price which
redemption may be waived by a Buyer and it will not increase the pro-rata
percentage of any other Buyers) or (ii) at least 75% of the gross proceeds of
any such Subsequent Placement consummated after the six month anniversary of the
Closing Date are first applied to the redemption of the Notes (pro-rata based on
a Buyer’s Purchase Price which redemption may be waived by a Buyer and it will
not increase the pro-rata percentage of any other Buyers). Notwithstanding the
foregoing, the restrictions above shall not apply with respect to issuances of
Excluded Securities (other than clause (vii) therein).

 

(p)    Stockholder Approvals.

 

(i)     As promptly as practicable after the date hereof, the Company shall
provide each stockholder entitled to vote at the next special or annual meeting
of stockholders of the Company (the "Stockholder Meeting"), which shall be
promptly called and held not later than May 15, 2020 (the "Stockholder Meeting
Deadline"), a proxy statement, substantially in the form which has been
previously reviewed by the Buyers, soliciting each such stockholder's
affirmative vote at the Stockholder Meeting for approving the Company's issuance
or potential issuance of the Note Conversion Shares and the Warrant Shares as
described in the Transaction Documents and the other actions requiring
stockholder approval as described in the Transaction Documents in accordance
with applicable law, the provisions of the Bylaws and the rules and regulations
of the Principal Market (such affirmative approval being referred to herein as
the "Nasdaq Stockholder Approval"), and the Company shall use its reasonable
best efforts to solicit its stockholders' approval of such resolutions and to
cause the Board of Directors of the Company to recommend to the stockholders
that they approve such resolutions. The Company shall be obligated to use its
reasonable best efforts to obtain the Nasdaq Stockholder Approval by the
Stockholder Meeting Deadline. If, despite the Company's reasonable best efforts
the Nasdaq Stockholder Approval is not obtained on or prior to the Stockholder
Meeting Deadline, the Company shall cause an additional Stockholder Meeting to
be held every ninety (90) days thereafter until such Nasdaq Stockholder Approval
is obtained.

 

(q)    Voting Agreement. The Company shall use its best efforts to effectuate
the transactions contemplated by the Voting Agreement, in the form attached
hereto as Exhibit H (the "Voting Agreement"), executed by the Company and the
stockholders set forth on Schedule 4(q) (collectively, the "Principal
Stockholders") who hold in the aggregate a percentage of the outstanding shares
of Common Stock that is acceptable to the Required Holders (as defined below).
The Company hereby covenants to use reasonable best efforts to cause additional
stockholders to execute the Voting Agreement (or sign additional voting
agreements on substantially the same form as the Voting Agreement, which when
executed will be deemed for purposes of this Agreement to be included in the
definition of Voting Agreement) and to promptly notify the Buyers of any such
additional stockholders signing the Voting Agreement or such additional Voting
Agreements. The Company shall not amend or waive any provision of the Voting
Agreement and shall enforce the provisions of the Voting Agreement in accordance
with its terms. If any of the Principal Stockholders breach any provisions of
the Voting Agreement, the Company shall promptly use its best efforts to seek
specific performance of the terms of the Voting Agreement in accordance with
Section 4.02 thereof. In addition, if the Company receives any notice from any
of the Principal Stockholders pursuant to the Voting Agreement, the Company
shall promptly, but in no event later than two (2) Business Days, deliver a copy
of such notice to each Buyer.

 

(r)     FAST Compliance. While any Securities are outstanding, the Company shall
maintain a transfer agent that participates in the DTC Fast Automated Securities
Transfer Program.

 

 

 



 22 

 

 

(s)    Company's Operations. While any Notes or Warrants are outstanding, the
Company and each of its Subsidiaries shall (i) not be an "investment company,"
and affiliate of an "investment company," a company controlled by an "investment
company" or an "affiliated person" of, or "promoter" or "principal underwriter"
for, an "investment company", as such terms are defined in the Investment
Company Act of 1940, as amended; (ii) not become a U.S. real property holding
corporation within the meaning of Section 897 of the Code (and the Company and
each Subsidiary shall so certify upon any Buyer's request); (iii) not become
subject to the BHCA or regulation by the Federal Reserve; (iv) not own or
control, directly or indirectly, five percent or more of the outstanding shares
of any class of voting securities or twenty-five percent or more of the total
equity of a bank or any entity that is subject to the BHCA and to regulation by
the Federal Reserve; and (v) not exercise a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

 

(t)     Integration. None of the Company, its Subsidiaries, their affiliates and
any Person acting on their behalf shall sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the 1933 Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the 1933 Act of
the sale of the Securities or that would be integrated with the offer or sale of
the Securities for purposes of the rules and regulations of any Eligible Market
such that it would require shareholder approval prior to the closing of such
other transaction.

 

(u)     Public Information. At any time during the period commencing from the
six (6) month anniversary of the Closing Date and ending at such time that all
of the Securities, if a registration statement is not available for the resale
of all of the Securities, may be sold without restriction or limitation pursuant
to Rule 144 and without the requirement to be in compliance with Rule 144(c)(1),
if the Company shall (i) fail for any reason to satisfy the requirements of Rule
144(c)(1), including, without limitation, the failure to satisfy the current
public information requirement under Rule 144(c) or (ii) if the Company has ever
been an issuer described in Rule 144(i)(1)(i) or becomes such an issuer in the
future, and the Company shall fail to satisfy any condition set forth in Rule
144(i)(2) (a "Public Information Failure") then, as partial relief for the
damages to any holder of Securities by reason of any such delay in or reduction
of its ability to sell the Securities (which remedy shall not be exclusive of
any other remedies available at law or in equity), the Company shall pay to each
such holder an amount in cash equal to two percent (2.0%) of the Purchase Price
of such holder's Securities on the day of a Public Information Failure and on
every thirtieth day (pro-rated for periods totaling less than thirty days)
thereafter until the earlier of (i) the date such Public Information Failure is
cured and (ii) such time that such Public Information Failure no longer prevents
a holder of Securities from selling such Securities pursuant to Rule 144 without
any restrictions or limitations. The payments to which a holder shall be
entitled pursuant to this Section 4(u) are referred to herein as "Public
Information Failure Payments." Public Information Failure Payments shall be paid
on the earlier of (I) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (II) the third Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full.

 

(v)     Notice of Disqualification Events. The Company will notify the Buyers in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

 

(w)    Certain Transactions and Confidentiality. Each Buyer, severally and not
jointly with the other Buyers, covenants that neither it nor any affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including short sales of any of the Company's securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the 8-K Filing as described in Section 4(i). Each
Buyer, severally and not jointly with the other Buyers, covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the 8-K Filing as described in Section
4(i), such Buyer will maintain the confidentiality of the existence and terms of
this transaction and the information included in the disclosure schedules, if
any. Notwithstanding the foregoing and notwithstanding anything contained in
this Agreement to the contrary, the Company expressly acknowledges and agrees
that (i) no Buyer makes any representation, warranty or covenant hereby that it
will not engage in effecting transactions in any securities of the Company after
the time that the transactions contemplated by this Agreement are first publicly
announced pursuant to 8-K Filing as described in Section 4(i), (ii) no Buyer
shall be restricted or prohibited from effecting any transactions in any
securities of the Company in accordance with applicable securities laws from and
after the time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the 8-K Filing as described in Section 4(i) and
(iii) no Buyer shall have any duty of confidentiality or duty not to trade in
the securities of the Company to the Company or its Subsidiaries after the
issuance of the 8-K Filing as described in Section 4(i). Notwithstanding the
foregoing, in the case of a Buyer that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Buyer's
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such Buyer's
assets, the covenant set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement.

 

 



 23 

 

 

(x)     Collateral Agent.

 

(i)     Each Buyer hereby (a) appoints Anson Investments Master Fund LP, a
Buyer, as the collateral agent hereunder and under the Security Documents (in
such capacity, the "Collateral Agent"), and (b) authorizes the Collateral Agent
(and its officers, directors, employees and agents) to take such action on such
Buyer's behalf in accordance with the terms hereof and thereof. The Collateral
Agent shall not have, by reason hereof or pursuant to any Security Documents, a
fiduciary relationship in respect of any Buyer. Neither the Collateral Agent nor
any of its officers, directors, employees and agents shall have any liability to
any Buyer for any action taken or omitted to be taken in connection hereof or
the Security Documents except to the extent caused by its own gross negligence
or willful misconduct, and each Buyer agrees to defend, protect, indemnify and
hold harmless the Collateral Agent and all of its officers, directors, employees
and agents (collectively, the "Collateral Agent Indemnitees") from and against
any losses, damages, liabilities, obligations, penalties, actions, judgments,
suits, fees, costs and expenses (including, without limitation, reasonable
attorneys' fees, costs and expenses) incurred by such Collateral Agent
Indemnitee, whether direct, indirect or consequential, arising from or in
connection with the performance by such Collateral Agent Indemnitee of the
duties and obligations of Collateral Agent pursuant hereto or any of the
Security Documents.

 

(ii)    The Collateral Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Transaction Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

 

(iii)   The Collateral Agent may resign from the performance of all its
functions and duties hereunder and under the Notes and the Security Documents at
any time by giving at least ten (10) Business Days prior written notice to the
Company and each holder of the Notes. Such resignation shall take effect upon
the acceptance by a successor Collateral Agent of appointment as provided below.
Upon any such notice of resignation, the holders of a majority of the
outstanding principal amount of Notes shall appoint a successor Collateral
Agent. Upon the acceptance of the appointment as Collateral Agent, such
successor Collateral Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement, the Notes and the Security Agreement. After any Collateral
Agent's resignation hereunder, the provisions of this Section 4(x) shall inure
to its benefit. If a successor Collateral Agent shall not have been so appointed
within said ten (10) Business Day period, the retiring Collateral Agent shall
then appoint a successor Collateral Agent who shall serve until such time, if
any, as the holders of a majority of the outstanding principal amount of Notes
appoints a successor Collateral Agent as provided above.

 

(iv)  The Company hereby covenants and agrees to take all actions as promptly as
practicable reasonably requested by either the holders of a majority of the
outstanding principal amount of Notes or the Collateral Agent (or its
successor), from time to time pursuant to the terms of this Section 4(y), to
secure a successor Collateral Agent satisfactory to such requesting
part(y)(ies), in their sole discretion, including, without limitation, by paying
all fees of such successor Collateral Agent, by having the Company agree to
indemnify any successor Collateral Agent and by each of the Company executing a
collateral agency agreement or similar agreement and/or any amendment to the
Security Documents reasonably requested or required by the successor Collateral
Agent.

 

(y)    Within ten (10) Business Days after Closing, if requested by the
Collateral Agent, the Collateral Agent shall have received the results of
searches (including comparable searches in any jurisdiction outside the United
States) for any effective UCC financing statements, tax liens or judgment liens
filed against the Company or any of the Subsidiary Guarantors or any property of
any of the foregoing, which results shall not show any such liens (other than
Permitted Liens acceptable to the Collateral Agent).

 

(z)     Within thirty (30) Business Days after Closing, the Company shall
provide to the Buyers evidence of (i) the termination of any security interest
in Intellectual Property filed with the United States Patent and Trademark
Office or the United States Copyright Office and covering any intellectual
property of the Company and the Subsidiary Guarantors, and (ii) UCC-3
termination statements for all UCC-1 financing statements covering any portion
of the Collateral.

 

 

 



 24 

 

 

(aa)   Within thirty (30) calendar days after Closing (or such later date as
determined by the Collateral Agent in its sole discretion), the Collateral Agent
shall have received control agreements, in form and substance satisfactory to
the Collateral Agent, with respect to all deposit accounts of the Grantors (as
defined in the Security Agreement) as required by Section 5(i) of the Security
Agreement, duly executed by the applicable Grantors and the applicable bank or
financial institution.

 

(bb)  Closing Documents. On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer a complete closing set (which may be solely in electronic format) of the
executed copies of the Transaction Documents, Securities and other documents
required to be delivered to any party pursuant to Section 7 hereof.

 

(cc)   Existing Warrants. Immediately following the date that the Nasdaq
Stockholder Approval is obtained, the Company shall reduce the exercise price of
the Existing Warrants held by each Buyers to equal $0.21 (subject to adjustment
for forward and reverse stock splits and the like after the date hereof).
“Existing Warrants” means those certain common stock purchase Warrants issued by
the Company and held by certain Purchasers as set forth in column 10 of the
Schedule of Buyers attached hereto.

 

(dd)  Most Favored Nation Provision. Following the date that Nasdaq Stockholder
Approval is obtained until such time as no Buyer holds any of the Notes, in the
event of any issuance by the Company or any of its Subsidiaries of Common Stock
or Common Stock Equivalents for cash consideration, Indebtedness or a
combination of units thereof (a “Subsequent Financing”), upon written notice to
the Company by such Buyer within five (5) Trading Days after the consummation of
such Subsequent Financing, each Buyer (together with its Affiliates) having an
aggregate Purchase Price at the Closing of at least $1,000,000 shall have the
right to tender, all or in part, the principal amount of Notes held by such
Buyer (but not the Warrants, which shall remain outstanding) to the Company in
lieu of a cash subscription for such Common Stock or Common Stock Equivalents.
By way of example, if the Company undertakes a Subsequent Financing of Senior
Secured Convertible Notes and warrants, each Buyer shall have the right to
participate in such Subsequent Financing and use the surrender of its Notes as
consideration, on a $1 for $1 basis, in lieu of cash consideration. Nothing
hereunder shall prohibit the Buyer from converting its Notes into Conversion
Shares up until the time that such Notes are tendered. Additionally, in the
event that any warrants or options (or any similar security or right) issued in
a Subsequent Financing include any terms more favorable to the holders thereof
(less favorable to the Company) than the terms of the Warrants, the Warrants
shall be automatically amended to include such more favorable terms. This
Section 4(dd) shall not apply with respect to any Excluded Securities (other
than clause (vii) therein). Between the time period of 4:00 pm (New York City
time) and 6:00 pm (New York City time) on the Trading Day immediately prior to
the Trading Day of the expected announcement of the Subsequent Financing (or, if
the Trading Day of the expected announcement of the Subsequent Financing is the
first Trading Day following a holiday or a weekend (including a holiday
weekend), between the time period of 4:00 pm (New York City time) on the Trading
Day immediately prior to such holiday or weekend and 2:00 pm (New York City
time) on the day immediately prior to the Trading Day of the expected
announcement of the Subsequent Financing), the Company shall deliver to each
Buyer a written notice of the Company’s intention to effect a Subsequent
Financing, which notice shall describe in reasonable detail the proposed terms
of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet and
transaction documents relating thereto as an attachment. The Company obligation
under this Section 4(dd) may be waived by written waivers of at least 51% in
interest of such Buyers that are eligible to participate hereunder.

 

(ee)   Llama Productions LLC, Bank Leumi USA. The Company agrees that it will
not amend or modify any of the terms of the Loan and Security Agreement by and
among the Company, Llama Productions LLC and Bank Leumi USA, or any of the other
agreements or instruments entered in connection therewith, without first
obtaining the prior written consent of the Required Holders.

 

(ff)    Heyward Producer Fees.  Until the Notes are no longer outstanding,
Andrew Heyward shall not be paid, or accrue, any executive producer fees (or
similar or like types of compensation or arrangements), directly or indirectly,
from the Company with respect to any project undertaken, directly or indirectly,
by the Company.

 

 

 



 25 

 

 

5.      REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a)    Register. The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
each holder of Securities), a register for the Notes and the Warrants in which
the Company shall record the name and address of the Person in whose name the
Notes and the Warrants have been issued (including the name and address of each
transferee), the number of Notes held by such Person, the number of Note
Conversion Shares issued and issuable pursuant to the terms of the Notes and the
number of Warrant Shares issuable upon exercise of the Warrants held by such
Person. The Company shall keep the register open and available at all times
during business hours for inspection of any Buyer or its legal representatives.

 

(b)    Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Transfer Agent to issue certificates or credit shares to the
applicable balance accounts at DTC, registered in the name of each Buyer or its
respective nominee(s), for the Note Conversion Shares and the Warrant Shares in
such amounts as specified from time to time by each Buyer to the Company
pursuant to the terms of the Notes or exercise of the Warrants, in the form
attached hereto as Exhibit I (the "Irrevocable Transfer Agent Instructions").
The Company represents and warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5 will be
given by the Company to the Transfer Agent, and any subsequent transfer agent
with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. In the event
that such sale, assignment or transfer involves the Note Conversion Shares or
the Warrant Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the Transfer Agent shall issue
such Note Conversion Shares or the Warrant Shares to the Buyer, assignee or
transferee, as the case may be, without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyers. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyers shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

6.      CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Notes and the
related Warrants to each Buyer at the Closing is subject to the satisfaction, at
or before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company's sole benefit and may be waived by the
Company at any time in its sole discretion by providing each Buyer with prior
written notice thereof:

 

(i)    Such Buyer shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Company.

 

(ii)    Such Buyer shall have duly executed and delivered to the Company an
Investor Collateral Certificate and issued an Investor Note to the Company in
such original principal amount as is set forth across from such Buyer's name in
column (5) of the Schedule of Buyers attached hereto, which shall be held by
such Buyer as Collateral for the obligations of the Company under the Note
issued to such Buyer hereunder

 

(iii)   Such Buyer and each other Buyer shall have delivered to the Company the
Cash Purchase Price (less, in the case of the Lead Investor, the amounts
withheld pursuant to Section 4(e)) by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.

 

(iv)  The representations and warranties of such Buyer shall be true and correct
in all respects as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date), and
such Buyer shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.

 

(v)    No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

 

 



 26 

 

 

7.      CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Notes and the related
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for each Buyer's sole benefit and may be waived by such Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(i)     The Company shall have duly executed and delivered to such Buyer (i)
each of the Transaction Documents, (ii) the Notes (allocated in such amounts as
such Buyer shall request) being purchased by such Buyer at the Closing pursuant
to this Agreement, and (iii) the Warrants (allocated in such amounts as such
Buyer shall request) being purchased by such Buyer at the Closing pursuant to
this Agreement.

 

(ii)    Such Buyer shall have received the opinion of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo P.C., the Company's counsel, dated as of the Closing
Date, in the form attached hereto as Exhibit J.

 

(iii)   The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, which instructions shall have been delivered to and
acknowledged in writing by the Transfer Agent.

 

(iv)  The Company shall have delivered to such Buyer a certificate evidencing
the formation and good standing of the Company and each of its Subsidiary
Guarantors in such entity's jurisdiction of formation issued by the Secretary of
State (or comparable office) of such jurisdiction, as of a date within ten (10)
days of the Closing Date.

 

(v)    The Company shall have delivered to such Buyer a certificate evidencing
the Company's qualification as a foreign corporation and good standing issued by
the Secretary of State (or comparable office) of the State of California, as of
a date within ten (10) days of the Closing Date.

 

(vi)  The Company shall have delivered to such Buyer a certified copy of the
Articles of Incorporation as certified by the Secretary of State of the State of
Nevada (or a fax or pdf copy of such certificate) within ten (10) days of the
Closing Date.

 

(vii)  The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(d) as adopted by the Company's Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Company's
Articles of Incorporation and (iii) the Company's Bylaws, each as in effect at
the Closing, in the form attached hereto as Exhibit K.

 

(viii)  The representations and warranties of the Company shall be true and
correct in all respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date) and the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. Such Buyer shall have received a certificate,
executed by the Chief Executive Officer or Chief Financial Officer of the
Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by such Buyer in the form attached
hereto as Exhibit L.

 

(ix)   The Company shall have delivered to such Buyer a letter from the Transfer
Agent certifying the number of shares of Common Stock outstanding as of a date
within five (5) days before the Closing Date.

 

(x)    The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market, nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

 

(xi)   The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities
and the transactions contemplated by the Transactions Documents and all payments
thereunder.

 

 

 



 27 

 

 

(xii)   No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

(xiii)  Since the date of this Agreement, no event or series of events shall
have occurred that reasonably could be expected to result in a Material Adverse
Effect.

 

(xiv)  The Company shall have delivered to each Buyer a lock-up agreement, in
the form attached hereto as Exhibit M, executed and delivered by each of the
Persons listed on Schedule 7(xv) (collectively, the "Lock-Up Agreements").

 

(xv)   The Voting Agreement shall have been executed and delivered to such Buyer
by the Company and each of the Principal Stockholders representing in the
aggregate a percentage of the outstanding shares of Common Stock acceptable to
the Required Holders.

 

(xvi)   The Company shall have delivered a letter on the letterhead of the
Company (the "Flow of Funds Letter") (x) duly executed by the Chief Executive
Officer of the Company, setting forth the wire amounts of each Buyer and the
wire transfer instructions of the Company with respect to the Cash Purchase
Price set forth in column (3) of the Schedule of Buyers attached hereto and (y)
directing each Buyer (or its designee) to maintain physical possession of a duly
executed Investor Note of such Buyer, in such original principal amount as is
set forth across from such Buyer's name in column (5) of the Schedule of Buyers
attached hereto, issued pursuant to the Note Purchase Agreement of such Buyer,
both as payment for, and as Collateral securing, such Note to be issued and sold
to such Buyer at the Closing.

 

(xvii)  Each of the Subsidiary Guarantors shall have executed and delivered to
such Buyer the Guarantee Agreement.

 

(xviii)  The Collateral Agent shall have received evidence satisfactory to the
Collateral Agent of the filing of appropriate financing statements on Form UCC-1
in such office or offices as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the Security Agreement.

 

(xix)   The Collateral Agent shall have received the Security Agreement, duly
executed by the Company and each of the Subsidiary Guarantors, together with (A)
the original stock certificates representing all of the equity interests and all
promissory notes required to be pledged thereunder, accompanied by undated stock
powers and allonges executed in blank and other proper instruments of transfer
and (B) any copyright, patent and trademark agreements required by the terms of
the Security Agreement.

 

(xx)   The Company shall have delivered to such Buyer a perfection certificate,
in the form attached hereto as Exhibit N, duly completed and executed by the
Company and each of the Subsidiary Guarantors (the "Perfection Certificate").

 

(xxi)  The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

8.      TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company's or such Buyer's failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party's failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date by delivering a written notice to that effect to each
other party to this Agreement and without liability of any party to any other
party; provided, however, that if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse the Lead Investor or
its designee(s), as applicable, for the expenses described in Section 4(e)
above.

 

 

 



 28 

 

 

9.      MISCELLANEOUS.

 

(a)     Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
or .pdf signature.

 

(c)    Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d)    Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(e)     Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended or waived other than by an instrument in writing signed by the
Company and the holders of at least 66% of the aggregate number of shares of
Common Stock issued and issuable under the Notes and the Warrants (without
regard to any restriction or limitation on the conversion or redemption of the
Notes or on the exercise of the Warrants contained therein) and shall include
the Lead Investor so long as the Lead Investor or any of its affiliates holds
Notes with a principal amount not less than $1 million (the "Required Holders"),
and any amendment or waiver to this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding on all Buyers and holders of
Securities as applicable; provided, that the provisions of Sections 4(z) and
4(aa) cannot be amended without the additional prior written approval of the
Collateral Agent or its successor. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the applicable
Securities then outstanding. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to the
Transaction Documents, the holders of the Notes and holders of the Warrants, as
the case may be. The Company has not, directly or indirectly, made any
agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents. Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no Buyer has made any commitment or
promise or has any other obligation to provide any financing to the Company or
otherwise.

 

 



 29 

 

 

(f)     Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

 

If to the Company:

 

Genius Brands International, Inc.

190 N. Canon Drive, 4th Fl.

Beverly Hills, CA 90210

Telephone: (310) 273-4222
Attention: Robert Denton, CFO

E-mail: bdenton@gnusbrands.com

 

with a copy (for informational purposes only) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, New York 10017
Telephone: (212) 692-6732

Attention: Jeffrey Schultz, Esq.

E-mail: jschultz@mintz.com

 

If to the Transfer Agent:

 

VStock Transfer LLC

18 Lafayette Place

Woodmere, New York 11598
Telephone: (212) 828-8436

Attention: Allison Niccolls

E-mail: info@vstocktransfer.com

 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers,

 

with a copy (for informational purposes only) to:

 
Telephone:
Facsimile:
Attention:

E-mail:

 

or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

 

 



 30 

 

 

(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Required Holders, including by way of a Fundamental
Transaction (unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants). A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.

 

(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns,
except for the Agent who is expressly permitted to rely on the representations
and warranties set forth herein, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, other than the Indemnitees
(as defined below) referred to in Section 9(k), who shall have the right to
enforce the obligations of the Company with respect to such section, or the
Agent.

 

(i)     Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing until such time as Buyer no longer holds Notes
and Warrants. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

 

(j)     Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as are
reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k)    Indemnification.

 

(i)     In consideration of each Buyer's execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company's other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Buyer and each
other holder of the Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons' agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the "Indemnitees") from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the "Indemnified Liabilities"), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to Section
4(i) or (iv) the status of such Buyer or holder of the Securities as an investor
in the Company pursuant to the transactions contemplated by the Transaction
Documents. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 

 

 



 31 

 

 

(ii)    Promptly after receipt by an Indemnitee under this Section 9(k) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 9(k), deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the indemnifying party, if, in the reasonable opinion of the Indemnitee,
the representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding. Legal counsel referred to in the immediately preceding sentence
shall be selected by the Required Holders. The Indemnitee shall cooperate fully
with the indemnifying party in connection with any negotiation or defense of any
such action or Indemnified Liabilities by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnitee that relates to such action or Indemnified Liabilities. The
indemnifying party shall keep the Indemnitee fully apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable to any Indemnitee for (a) any settlement
of any action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent or (b) to the extent, but only to the extent that
a loss, claim, damage or liability is solely attributable to any Indemnitee's
breach of any of the representations, warranties, covenants or agreements made
by such Indemnitee in this Agreement or in the other Transaction Documents. No
indemnifying party shall, without the prior written consent of the Indemnitee,
consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnitee of a release from all liability in
respect to such Indemnified Liabilities or litigation. Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the Indemnitee with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Indemnitee under this Section 9(k), except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 

(iii)    The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

 

(iv)  The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

(l)     No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(m)    Remedies. Each Buyer and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyers. The Company
therefore agrees that the Buyers shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

 

(n)    Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

 



 32 

 

 

(o)    Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p)    Independent Nature of Buyers' Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges, and each Buyer confirms,
that the Buyers do not so constitute, a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group, and the Company will not assert any
such claim with respect to such obligations or the transactions contemplated by
the Transaction Documents and the Company acknowledges, and each Buyer confirms,
that the Buyers are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
Company acknowledges and each Buyer confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.

 

[Signature Page Follows]

 

 

 



 33 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

COMPANY:

 

 

GENIUS BRANDS INTERNATIONAL, INC.



      By: ____________________________   Name:   Title:

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 



 34 

 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 



  By: __________________________   Name:   Title:

 

 



  Maximum Percentage: ☐    4.99%     ☐    9.99%

 

 

 

 

 

 

 

 

 

 



 35 

 

 

SCHEDULE OF BUYERS

 

(1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11)

Buyer

Address,
Facsimile Number and Email

Cash Purchase Price

Initial Unrestricted Principal

(col (3) x 1.25 plus 0.25 x column col (5)

Note Purchase Price

 

Initial Restricted Principal

(col (5))

Aggregate Purchase Price

 

Principal Amount

(col (7) x1.25)

 

Warrants

(col. (8)/$0.21

 

Existing Warrants

 

 

Legal Representative’s Address and Emails

 

                       

 

 

 

                   

 

 

                   

 

 

 

                  TOTAL                    

 

 

 

 

 



 36 

 

 

 

EXHIBITS

 



Exhibit A Form of Note Exhibit B Form of Warrant Exhibit C Form of Guarantee
Agreement Exhibit D Form of Security Agreement Exhibit E Form of Note Purchase
Agreement Exhibit F Form of Master Netting Agreement Exhibit G Form of Investor
Collateral Certificate Exhibit H Form of Voting Agreement Exhibit I Form of
Irrevocable Transfer Agent Instructions Exhibit J Form of Opinion of Company's
Counsel Exhibit K Form of Secretary's Certificate Exhibit L Form of Officer's
Certificate Exhibit M Form of Lock-Up Agreement Exhibit N Form of Perfection
Certificate





 

 

SCHEDULES

 



Schedule 3(d) Equity Capitalization Schedule 3(f) Weaknesses or Changes in
Internal Accounting Controls Schedule 3(h) Absence of Litigation Schedule 3(k)
Absence of Certain Changes Schedule 3(o) Conduct of Business; Regulatory Permits
Schedule 3(p) Intellectual Property Schedule 3(s) Internal Accounting Controls
Schedule 3(s)(ii) Disclosure Controls Schedule 3(z) Employee Relations Schedule
3(aa) Transactions with Affiliates Schedule 3(ee) Brokerage Fees; Commissions
Schedule 3(ss) Indebtedness and Other Contracts Schedule 3(zz) Ranking of Notes
Schedule 4(c) Use of Proceeds Schedule 4(q) Principal Stockholders Schedule
7(xv) Parties to Lock-Up Agreement



 

  

 

 37 

 

 



Annex 1 – No Disqualification Events

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 38 

 

 



Schedule 3(d) – Equity Capitalization

 

As of March 9, 2020:

 

Common Stock, $0.001 par value, 233,333,334 shares authorized. 25,549,152 shares
issued and outstanding.

 

Preferred Stock, $0.001 par value, 10,000,000 shares authorized. 430 shares
issued and outstanding.

 

Warrants to purchase 11,174,620 shares of Common Stock as follows:



 

      Registered or Unregistered       Grant Date       Expiration Date      
Term in Year       Exercise Price       Vesting Date       Warrants Outstanding
      Warrants Exercisable                                                      
              Total     R      

11/02/15

      11/03/20       5     $ 3.30       10/29/15       380,006        380,006  
Total     U       02/10/17       08/11/22       5     $ 5.30       02/10/17    
  1,294,190       1,294,190   Total     U       01/10/18       01/10/23       5
    $ 3.00       01/10/18       685,000       685,000   Total     R      
08/17/18       08/17/23       5     $ 3.00       08/17/18       239,950      
239,950   Total     U       02/19/19       02/19/24       5     $ 2.55      
02/19/19       1,800,000       1,800,000   Total     U       07/22/19      
01/22/25       5     $

1.14



      07/22/19       1,800,000       1,800,000   Total     R       10/28/19    
  10/28/24       5     $ 0.76       10/28/19       477,474       477,474   Total
    U       10/28/19       10/28/24       5     $ 0.76       10/28/19      
46,421       –   Total     U       01/23/20       07/24/25       5     $ 0.34  
    07/27/20       3,951,364       –  

 

Options to purchase 2,166,667 shares authorized. 1,314,662 shares issued and
outstanding. 852,005 options available for future grant.

 

The Company is contemplating issuing $1 million worth of common stock to Arnold
Schwarzenegger as advance payment against future royalties for his participation
in the production, distribution and marketing of Stan Lee’s Superhero
Kindergarten.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 39 

 

 



Schedule 3(f) – Weakness or Changes in Internal Accounting Controls

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 40 

 

 





Schedule 3(h) – Absence of Litigation

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 41 

 

 



Schedule 3(k) – Absence of Certain Changes

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 42 

 

 



Schedule 3(o) – Conduct of Business: Regulatory Permits

 

On September 4, 2019, the Company received a notification letter from The Nasdaq
Stock Market (“Nasdaq”) informing the Company that for the last 30 consecutive
business days, the bid price of the Company’s Common Stock had closed below
$1.00 per share, which is the minimum required closing bid price for continued
listing on The Nasdaq Capital Market pursuant to Listing Rule 5550(a)(2).

 

 

On March 3, 2020, the Company received a notification letter from Nasdaq
informing the Company that it is eligible for an additional 180 calendar day
period, or until August 31, 2020 to regain compliance. The determination was
based on the Company meeting the continued listing requirement for market value
of publicly held shares and all other applicable requirements for initial
listing on the Capital Market with the exception of the bid price requirement,
and the Company’s written notice of its intention to cure the deficiency during
the second compliance period by effecting a reverse stock split, if necessary.

 

To regain compliance, the closing bid price of the Company’s Common Stock must
be at least $1.00 per share for a minimum of ten consecutive business days. If
the Company does not regain compliance by August 31, 2020, the Company may be
eligible for additional time to regain compliance or if the Company is otherwise
not eligible, the Company may request a hearing before a Hearings Panel.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 43 

 



 

Schedule 3(p) - Intellectual Property

 

SERIES TITLE CLAIMANT ADDL CLAIMANT Episode/Webisode Title Reg. Number Baby
Genius Pacific Entertainment Corp. NA Favorite Children's Songs PA0001646055
Baby Genius Genius Products, Inc. NA Favorite Nursery Rhymes PA0001323783 Baby
Genius Pacific Entertainment Corp. NA Favorite Counting Songs PA0001646050 Baby
Genius Pacific Entertainment Corp. NA Baby Animals PA0001646047 Baby Genius
Genius Products, Inc. NA Mozart & Friends PA0001079721 Baby Genius Genius
Products, Inc. NA Mozart & Friends Sleepytime PA0001086678 Baby Genius Pacific
Entertainment Corp. NA Trip to San Diego Zoo PA0001646075 Baby Genius Genius
Products, Inc. NA Animal Adventures PA0001323782 Baby Genius Genius Products,
Inc. NA Underwater Adventures PA0001323784 Baby Genius Genius Products, Inc. NA
Four Seasons PA0001080040 Baby Genius Pacific Entertainment Corp. NA Baby
Animals PA0001646048 Baby Genius Pacific Entertainment Corp. NA Favorite
Singalongs SR0000628484 Baby Genius Pacific Entertainment Corp. NA Favorite
Children's Songs SR0000628480 Baby Genius Pacific Entertainment Corp. NA
Favorite Singalongs SR0000628482 Baby Genius Pacific Entertainment Corp. NA Trip
to San Diego Zoo SR0000628479 Baby Genius Pacific Entertainment Corp. NA
Favorite Counting Songs SR0000628481 Baby Genius Genius Products, Inc. NA Mozart
& Friends PA0001080157 Baby Genius Genius Products, Inc. NA Mozart & Friends
Sleepytime PA0001086366 Baby Genius Genius Products, Inc. NA Four Seasons
PA0001079713 Gisele and the Green Team (web) A Squared Entertainment LLC Xing
Xing Digital The Case of the Acid Rain PA0001797735 Gisele and the Green Team
(web) A Squared Entertainment LLC Xing Xing Digital The Case of the Bloomin'
Algae PA0001797737 Gisele and the Green Team (web) A Squared Entertainment LLC
Xing Xing Digital The Case of the Creeping Development PA0001797773 Gisele and
the Green Team (web) A Squared Entertainment LLC Xing Xing Digital The Case of
the Cynical E-Cycler PA0001797734 Gisele and the Green Team (web) A Squared
Entertainment LLC Xing Xing Digital The Case of the Degraded Grassland
PA0001797732 Gisele and the Green Team (web) A Squared Entertainment LLC Xing
Xing Digital The Case of the Factory Fishing Fiasco PA0001797739 Gisele and the
Green Team (web) A Squared Entertainment LLC Xing Xing Digital The Case of the
Flammable Forest PA0001797781 Gisele and the Green Team (web) A Squared
Entertainment LLC Xing Xing Digital The Case of the Flying Fly Ash PA0001797738
Gisele and the Green Team (web) A Squared Entertainment LLC Xing Xing Digital
The Case of the Green Gig PA0001797777 Gisele and the Green Team (web) A Squared
Entertainment LLC Xing Xing Digital The Case of the Illicit Arsenic PA0001797776
Gisele and the Green Team (web) A Squared Entertainment LLC Xing Xing Digital
The Case of the Invasive Vector PA0001797774 Gisele and the Green Team (web) A
Squared Entertainment LLC Xing Xing Digital The Case of the Lawless Loggers
PA0001797770

 

 

 



 44 

 

 

Schedule 3(p) - Intellectual Property

 

SERIES TITLE CLAIMANT ADDL CLAIMANT Episode/Webisode Title Reg. Number Gisele
and the Green Team (web) A Squared Entertainment LLC Xing Xing Digital The Case
of the Leopard Elixir PA0001797771 Gisele and the Green Team (web) A Squared
Entertainment LLC Xing Xing Digital The Case of the Migration Menace
PA0001797762 Gisele and the Green Team (web) A Squared Entertainment LLC Xing
Xing Digital The Case of the Missing March PA0001797768 Gisele and the Green
Team (web) A Squared Entertainment LLC Xing Xing Digital The Case of the Nuclear
Waste Conundrum PA0001797765 Gisele and the Green Team (web) A Squared
Entertainment LLC Xing Xing Digital The Case of the Pacific Plastic PA0001797764
Gisele and the Green Team (web) A Squared Entertainment LLC Xing Xing Digital
The Case of the Pernicious Plan PA0001797780 Gisele and the Green Team (web) A
Squared Entertainment LLC Xing Xing Digital The Case of the Pesticide Pest
PA0001797763 Gisele and the Green Team (web) A Squared Entertainment LLC Xing
Xing Digital The Case of the Plundered Paradise PA0001797772 Gisele and the
Green Team (web) A Squared Entertainment LLC Xing Xing Digital The Case of the
Poisonous Pollen PA0001797733 Gisele and the Green Team (web) A Squared
Entertainment LLC Xing Xing Digital The Case of the Ransacked Reef PA0001797761
Gisele and the Green Team (web) A Squared Entertainment LLC Xing Xing Digital
The Case of the Storm Drain Sludge PA0001797778 Gisele and the Green Team (web)
A Squared Entertainment LLC Xing Xing Digital The Case of the Strip-Mined
Mountain PA0001797769 Gisele and the Green Team (web) A Squared Entertainment
LLC Xing Xing Digital The Case of the Tundra Thaw PA0001797736 Gisele and the
Green Team (web) A Squared Entertainment LLC Xing Xing Digital The Case of the
Watery Diversion PA0001797779 Llama Llama Genius Brands International, Inc.
Telegael Teoranta Llama Llama Lemonade and Stage Fright PA0002107443 Llama Llama
Genius Brands International, Inc. Telegael Teoranta Coach Llama Llama and
Jealous Nelly PA0002096466 Llama Llama Genius Brands International, Inc.
Telegael Teoranta Zoom Zoom Zoom and Lost Tooth PA0002105918 Llama Llama Genius
Brands International, Inc. Telegael Teoranta Last Day of Summer and Bully Goat
PA0002105901 Llama Llama Genius Brands International, Inc. Telegael Teoranta
Forgotten Fuzzy and Home with Mama PA0002105922 Llama Llama Genius Brands
International, Inc. Telegael Teoranta Llama Llama Red Pajama and Time to Share
PA0002105920 Llama Llama Genius Brands International, Inc. Telegael Teoranta
Llama Llama Shopping Drama and Lucky Pajamas PA0002105915 Llama Llama Genius
Brands International, Inc. Telegael Teoranta Snow Show and Secret Santa
PA0002105909 Llama Llama Genius Brands International, Inc. Telegael Teoranta
Spring Fever and Happy Birthday Llama Llama PA0002105912 Llama Llama Genius
Brands International, Inc. Telegael Teoranta Sleepover at Gilroy's and Noisy
Neighbor PA0002096467 Llama Llama Genius Brands International, Inc. Telegael
Teoranta Beach Day and Mama Llama's Mother's Day PA0002096463 Llama Llama Genius
Brands International, Inc. Telegael Teoranta Saving Luna's Necklace and Let's Go
Camping PA0002096462 Llama Llama Genius Brands International, Inc. Telegael
Teoranta Llama Llama and the Babysitter and Job Day PA0002096461 Llama Llama
Genius Brands International, Inc. Telegael Teoranta Llama Llama Loves to Read
and I Heart You! PA0002096460 Llama Llama Genius Brands International, Inc.
Telegael Teoranta Llama Llama Trick or Treat and Boat Float PA0002096464 Martha
& Friends (TV) A Squared Elxsi Entertainment LLC Xing Xing Digital Back to
School PA0001786400

 

 

 



 45 

 

 

Schedule 3(p) - Intellectual Property

 

SERIES TITLE CLAIMANT ADDL CLAIMANT Episode/Webisode Title Reg. Number Martha &
Friends (TV) A Squared Elxsi Entertainment LLC Xing Xing Digital Martha and the
Christmas Tree PA0001786405 Martha & Friends (TV) A Squared Elxsi Entertainment
LLC Xing Xing Digital Martha and the Magnificent Egg PA0001786404 Martha &
Friends (TV) A Squared Elxsi Entertainment LLC Xing Xing Digital Martha's Fourth
PA0001786401 Martha & Friends (TV) A Squared Elxsi Entertainment LLC Xing Xing
Digital Martha's Halloween PA0001786402 Martha & Friends (TV) A Squared Elxsi
Entertainment LLC Xing Xing Digital Thanksgiving PA0001786406 Martha & Friends
(web) A Squared Elxsi Entertainment LLC Xing Xing Digital Cool Craft Armoire
PA0001787819 Martha & Friends (web) A Squared Elxsi Entertainment LLC Xing Xing
Digital Cupcake Calendar PA0001787149 Martha & Friends (web) A Squared Elxsi
Entertainment LLC Xing Xing Digital Dinner Table Dilemma PA0001787824 Martha &
Friends (web) A Squared Elxsi Entertainment LLC Xing Xing Digital Eggstravaganza
PA0001787830 Martha & Friends (web) A Squared Elxsi Entertainment LLC Xing Xing
Digital Fab Felt Holiday PA0001787823 Martha & Friends (web) A Squared Elxsi
Entertainment LLC Xing Xing Digital Family Game Night PA0001787821 Martha &
Friends (web) A Squared Elxsi Entertainment LLC Xing Xing Digital Francesca and
Sharkey's Party PA0001787808 Martha & Friends (web) A Squared Elxsi
Entertainment LLC Xing Xing Digital Martha and the Allergic Kids PA0001787829
Martha & Friends (web) A Squared Elxsi Entertainment LLC Xing Xing Digital
Martha and the Fashion Statement PA0001787815 Martha & Friends (web) A Squared
Elxsi Entertainment LLC Xing Xing Digital Martha and the New Old Jeans
PA0001786404 Martha & Friends (web) A Squared Elxsi Entertainment LLC Xing Xing
Digital Martha and the Pumpkin Shortage PA0001787155 Martha & Friends (web) A
Squared Elxsi Entertainment LLC Xing Xing Digital Martha's Kitchen Science
PA0001787812 Martha & Friends (web) A Squared Elxsi Entertainment LLC Xing Xing
Digital Rockin' Regatta PA0001787811 Martha & Friends (web) A Squared Elxsi
Entertainment LLC Xing Xing Digital Scrappy Birthday PA0001787809 Martha &
Friends (web) A Squared Elxsi Entertainment LLC Xing Xing Digital Sew What?
PA0001787810 Martha & Friends (web) A Squared Elxsi Entertainment LLC Xing Xing
Digital Spa Sleepover PA0001787826 Martha & Friends (web) A Squared Elxsi
Entertainment LLC Xing Xing Digital Sweet Charity Craft Sale PA0001787818 Martha
& Friends (web) A Squared Elxsi Entertainment LLC Xing Xing Digital Thanksgiving
Trivia PA0001787152 Martha & Friends (web) A Squared Elxsi Entertainment LLC
Xing Xing Digital The Puppet Show PA0001787827 Martha & Friends (web) A Squared
Elxsi Entertainment LLC Xing Xing Digital To Snow Days PA0001787825 Martha &
Friends (web) A Squared Elxsi Entertainment LLC Xing Xing Digital Valentine's
Day PA0001787822 Rainbow Rangers Genius Brands International, Inc. NA Meet the
Team TX0008823916 Rainbow Rangers Genius Brands International, Inc. Telegael
Teoranta Go with the Rainbow Floe; Northern Lights PA0002185039 Rainbow Rangers
Genius Brands International, Inc. Telegael Teoranta Tree Hugger; Turtle in a Net
PA0002185055

 

 

 



 46 

 

 

Schedule 3(p) - Intellectual Property

 

SERIES TITLE CLAIMANT ADDL CLAIMANT Episode/Webisode Title Reg. Number Rainbow
Rangers Genius Brands International, Inc. Telegael Teoranta When Beetles Bark;
Pollution Island PA0002185043 Rainbow Rangers Genius Brands International, Inc.
Telegael Teoranta Monarch Migration; That Sinking Feeling PA0002185072 Rainbow
Rangers Genius Brands International, Inc. Telegael Teoranta Rabbit Roundup;
Uninvited Guest PA0002185049 Rainbow Rangers Genius Brands International, Inc.
Telegael Teoranta Sludge Stream/Lost Island PA0002185074 Rainbow Rangers Genius
Brands International, Inc. Telegael Teoranta Duck Duck Oops; Lost Island
PA0002175931 Rainbow Rangers Genius Brands International, Inc. Telegael Teoranta
Divided We Fall; White-Nosed Bats PA0002185077 Rainbow Rangers Genius Brands
International, Inc. Telegael Teoranta Land Ho; The Strongest Spider PA0002185064
Rainbow Rangers Genius Brands International, Inc. Telegael Teoranta Flash Flood;
Steer Me in the Right Direction PA0002185061 Rainbow Rangers Genius Brands
International, Inc. Telegael Teoranta Rangers Raise a Condor; Pony Party
PA0002185071 Rainbow Rangers Genius Brands International, Inc. Telegael Teoranta
Case of the Missing Class Pet; Bee Safe PA0002185079 Rainbow Rangers Genius
Brands International, Inc. Telegael Teoranta Chimp in Kaleidoscopia; Pigeon
Problems PA0002185054 Rainbow Rangers Genius Brands International, Inc. Telegael
Teoranta Henpecked; Rangers in Space PA0002185047 Rainbow Rangers Genius Brands
International, Inc. Telegael Teoranta Rockin' Rainbow Colors TX0008823940
Rainbow Rangers Genius Brands International, Inc. Telegael Teoranta To the
Rescue TX0008823934 Rainbow Rangers Genius Brands International, Inc. NA The
Quest for the Confetti Crystal TX0008838107 Secret Millionaires Club (TV) Genius
Brands International, Inc. Xing Xing Digital A Gift Shop Too Far PA0001981655
Secret Millionaires Club (TV) Genius Brands International, Inc. Xing Xing
Digital Big Things Come in Micro Packages PA0001981687 Secret Millionaires Club
(TV) Genius Brands International, Inc. Xing Xing Digital Camp Bigfoot
PA0001981684 Secret Millionaires Club (TV) Genius Brands International, Inc.
Xing Xing Digital Down and Out in Beijing PA0001981651 Secret Millionaires Club
(TV) Genius Brands International, Inc. Xing Xing Digital Far Out Future
PA0001981675 Secret Millionaires Club (TV) Genius Brands International, Inc.
Xing Xing Digital For Pete's Pets Sake PA0001981686 Secret Millionaires Club
(TV) Genius Brands International, Inc. Xing Xing Digital Get a Clue, Dude
PA0001981670 Secret Millionaires Club (TV) Genius Brands International, Inc.
Xing Xing Digital Gooooooooaaaaall PA0001981669 Secret Millionaires Club (TV)
Genius Brands International, Inc. Xing Xing Digital Just Say Snow PA0001981664
Secret Millionaires Club (TV) Genius Brands International, Inc. Xing Xing
Digital Listen to the Music PA0001981653 Secret Millionaires Club (TV) Genius
Brands International, Inc. Xing Xing Digital Nebraska Yankee in King Arthur's
Court Pt 1 PA0001981658 Secret Millionaires Club (TV) Genius Brands
International, Inc. Xing Xing Digital Nebraska Yankee in King Arthur's Court Pt
2 PA0001981662 Secret Millionaires Club (TV) Genius Brands International, Inc.
Xing Xing Digital Nebraska Yankee in King Arthur's Court Pt 3 PA0001981663
Secret Millionaires Club (TV) Genius Brands International, Inc. Xing Xing
Digital Paranormally We Don't Do Things Like This PA0001981654 Secret
Millionaires Club (TV) Genius Brands International, Inc. Xing Xing Digital Sing
Between the Lines PA0001981673 Secret Millionaires Club (TV) Genius Brands
International, Inc. Xing Xing Digital Avast Ye Downloads! PA0001819480

 

 

 



 47 

 

 

Schedule 3(p) - Intellectual Property

 

SERIES TITLE CLAIMANT ADDL CLAIMANT Episode/Webisode Title Reg. Number Secret
Millionaires Club (TV) Genius Brands International, Inc. Xing Xing Digital
Sweeeeet! PA0001981660 Secret Millionaires Club (TV) Genius Brands
International, Inc. Xing Xing Digital Fashion Bot Fiasco PA0001981671 Secret
Millionaires Club (TV) Genius Brands International, Inc. Xing Xing Digital The
Final Financial Frontier PA0001981656 Secret Millionaires Club (TV) Genius
Brands International, Inc. Xing Xing Digital The Gift PA0001981674 Secret
Millionaires Club (TV) Genius Brands International, Inc. Xing Xing Digital To
Herring is Human PA0001981665 Secret Millionaires Club (TV) Genius Brands
International, Inc. Xing Xing Digital Be Cool to Your School PA0001799030 Secret
Millionaires Club (TV) Genius Brands International, Inc. Xing Xing Digital Cost
of Giving PA0001799032 Secret Millionaires Club (TV) Genius Brands
International, Inc. Xing Xing Digital Elena's Shaqtastic Adventure PA0001799030
Secret Millionaires Club (TV) Genius Brands International, Inc. Xing Xing
Digital When Pigs Fly PA0001799035 Secret Millionaires Club (TV) Genius Brands
International, Inc. Xing Xing Digital Neither a Borrower Nor a Lender Be Dude
PA0001799280 Secret Millionaires Club (web) A Squared Entertainment LLC Xing
Xing Digital Lemons to Lemonade PA0001712094 Secret Millionaires Club (web) A
Squared Entertainment LLC Xing Xing Digital Car Wash Caper PA0001712089 Secret
Millionaires Club (web) A Squared Entertainment LLC Xing Xing Digital Walking
the Dog PA0001712091 Secret Millionaires Club (web) A Squared Entertainment LLC
Xing Xing Digital Lawn & Order PA0001712090 Secret Millionaires Club (web) A
Squared Entertainment LLC Xing Xing Digital What's So Funny? PA0001712093 Secret
Millionaires Club (web) A Squared Entertainment LLC Xing Xing Digital House of
Cards PA0001712088 Secret Millionaires Club (web) A Squared Entertainment LLC
Xing Xing Digital Debt of a Salesman PA0001712082 Secret Millionaires Club (web)
A Squared Entertainment LLC Xing Xing Digital The Big Trade-Off PA0001712076
Secret Millionaires Club (web) A Squared Entertainment LLC Xing Xing Digital The
Trouble with Credit Cards PA0001712077 Secret Millionaires Club (web) A Squared
Entertainment LLC Xing Xing Digital Gotta Dance! PA0001712083 Secret
Millionaires Club (web) A Squared Entertainment LLC Xing Xing Digital It Takes
Two PA0001712085 Secret Millionaires Club (web) A Squared Entertainment LLC Xing
Xing Digital Special Delivery PA0001712084 Secret Millionaires Club (web) A
Squared Entertainment LLC Xing Xing Digital Learn, Baby, Learn PA0001712087
Secret Millionaires Club (web) A Squared Entertainment LLC Xing Xing Digital
Sorry I Can't Hair You PA0001712080 Secret Millionaires Club (web) A Squared
Entertainment LLC Xing Xing Digital The High Cost of High Demand PA0001712079
Secret Millionaires Club (web) A Squared Entertainment LLC Xing Xing Digital Why
Pay More? PA0001712078 Secret Millionaires Club (web) A Squared Entertainment
LLC Xing Xing Digital Tough Cookies PA0001712081 Secret Millionaires Club (web)
A Squared Entertainment LLC Xing Xing Digital All Fall Up! PA0001712086 Secret
Millionaires Club (web) A Squared Entertainment LLC Xing Xing Digital Are You
Experienced? PA0001716508 Secret Millionaires Club (web) A Squared Entertainment
LLC Xing Xing Digital Don't Just Say No PA0001716510 Secret Millionaires Club
(web) A Squared Entertainment LLC Xing Xing Digital Design for Success
PA0001716511

 

 

 



 48 

 

 

Schedule 3(p) - Intellectual Property

 

SERIES TITLE CLAIMANT ADDL CLAIMANT Episode/Webisode Title Reg. Number Secret
Millionaires Club (web) A Squared Entertainment LLC Xing Xing Digital Too Good
to be True PA0001716513 Secret Millionaires Club (web) A Squared Entertainment
LLC Xing Xing Digital The Domino Effect PA0001716516 Secret Millionaires Club
(web) A Squared Entertainment LLC Xing Xing Digital Mental for Rental
PA0001717906 Secret Millionaires Club (web) A Squared Entertainment LLC Xing
Xing Digital The Real Skinny PA0001717905 Secret Millionaires Club (web) A
Squared Entertainment LLC Xing Xing Digital Cancel My Reputation PA0001717903
Secret Millionairs Club (book) A Squared Entertainment LLC Xing Xing Digital
Warren Buffett's 26 Secrets to Success TX0007780685 SpacePOP Genius Brands
International, Inc. Telegael Teoranta Not Your Average Princesses TX0008336651
SpacePOP Genius Brands International, Inc. Telegael Teoranta Princess Power
PA0002066614 SpacePOP Genius Brands International, Inc. Telegael Teoranta
SpacePOP Takes Off PA0002066616 SpacePOP Genius Brands International, Inc.  
Rocking the Resistance TX0008521101 Stan Lee and the Mighty Seven Stan Lee
Comics LLC NA Movie PAu003649043 Stan Lee's Superhero Kindergarten Genius Brands
International, Inc. NA Trailer PAu004001429

 



Trademarks

Registered and Pending

 



United States (USPTO)  A SQUARED ENTERTAINMENT United States (USPTO)  A SQUARED
United States (USPTO)  BABY GENIUS United States (USPTO)  BABY GENIUS United
States (USPTO)  BABY GENIUS United States (USPTO)  BABY GENIUS United States
(USPTO)  KAFLOOEY United States (USPTO)  KID GENIUS United States (USPTO)  KID
GENIUS United States (USPTO)  RAINBOW RANGERS United States (USPTO)  RAINBOW
RANGERS Australia (IPA)  RAINBOW RANGERS Canada (CIPO)  RAINBOW RANGERS European
Union (EUIPO)  RAINBOW RANGERS United Kingdom (UKIPO)  RAINBOW RANGERS Mexico
(IMPI)  RAINBOW RANGERS China (CNIPA)  RAINBOW RANGERS New Zealand (IPONZ) 
RAINBOW RANGERS China (CNIPA)  RAINBOW RANGERS (Chinese Char) China (CNIPA) 
RAINBOW RANGERS (logo) United States (USPTO)  SECRET MILLIONAIRES CLUB United
States (USPTO)  SPACE POP United States (USPTO)  SPACE POP United States
(USPTO)  THOMAS EDISON'S SECRET LAB United States (USPTO)  THOMAS EDISON'S
SECRET LAB

 

 

 

 49 

 



 



Schedule 3(s)– Internal Accounting Controls

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 50 

 

 



Schedule 3(s)(ii) Disclosure Controls

 

None



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 51 

 

 



Schedule 3(z) – Employee Relations

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 52 

 

 



Schedule 3(aa) – Transactions With Affiliates

 

On August 31, 2018, Llama Productions LLC entered into an animation production
services agreement with Mr. Heyward for services as a producer for which he is
to receive $124,000 through the course of production of the Company’s animated
series Llama Llama Season 2. As of September 30, 2019, Mr. Heyward was paid
$124,000.

 

Pursuant to his employment agreement dated November 16, 2018, Mr. Heyward is
entitled to an Executive Producer fee of $12,400 per half hour episode for each
episode he provides services as an executive producer. The first identified
series under this employment agreement is Rainbow Rangers. As of September 30,
2019, twenty-six half hours had been delivered and, accordingly, Mr. Heyward is
owed $322,400.

 

Pursuant to his employment agreement dated November 16, 2018, Mr. Heyward is
entitled to an Executive Producer fee of $12,400 per half hour episode for each
episode he provides services as an executive producer. The second identified
series under this employment agreement is the twenty-six half hour episodes
of Rainbow Rangers: Season 2. During the six months ended December 31, 2019, 13
episodes had been delivered and accordingly Mr. Heyward is owed $161,200.

   

On September 17, 2019, Mr. Heyward purchased $500,000 of the Secured Convertible
Notes from another holder. The Company did not receive any proceeds from this
transaction.

 

As of December 31, 2019, Andy Heyward is owed $99,208 for reimbursable expenses.

 

On October 2, 2019, the Company and Mr. Heyward entered into a stock purchase
agreement (the “Stock Purchase Agreement”) pursuant to which Mr. Heyward agreed
to purchase 1,000,000 shares of Common Stock, in a private placement for an
aggregate purchase price of $760,000, or $0.76 per share (the “Private
Placement”). The Private Placement closed on October 3, 2019.



 

 

 

 

 

 

 

 

 

 

 

 



 53 

 

 



Schedule 3(ee) – Brokerage Fees; Commissions

 

The Special Equities Group, LLC, a division of Bradley Woods & Co. Ltd., are
acting as the placement agent and will receive 10% of the net proceeds in cash,
and warrants to purchase common stock equaling 10% of the total warrants issued
in conjunction with this offering.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 54 

 

 



Schedule 3(ss) – Indebtedness and Other Contracts

 

SENIOR CONVERTIBLE NOTES

 

We are obligated under our Secured Convertible Notes, which collectively had an
outstanding unamortized book balance of approximately $2,866,666 as of February
6, 2020. The Secured Convertible Notes accrue interest of 10% per annum. The
Secured Convertible Notes, including interest accrued thereon, are convertible
at any time until a Secured Convertible Note is no longer outstanding, in whole
or in part, at the option of the holders into shares of our Common Stock at a
conversion price of $1.515 per share. We are obligated to make periodic payments
on such debt obligations to each noteholder. In addition, we have granted a
security interest to the noteholders in all of our tangible and intangible
personal property to secure our obligations under the Secured Convertible Notes.

 

The Secured Convertible Notes matured on August 20, 2019. We failed to meet
certain conditions under the terms of the Secured Convertible Notes and are
obligated to repay in cash the then outstanding principal amount of the Secured
Convertible Notes in full by the six-month anniversary of the date of maturity.
On August 20, 2019, pursuant to the Secured Convertible Notes, the Company
elected to make six equal monthly principal payments of $750,000.

 

On September 17, 2019, the Company’s Chief Executive Officer, Andy Heyward,
purchased $500,000 of the Secured Convertible Notes from another holder. The
Company did not receive any proceeds from this transaction.

 

On September 20, 2019, the Company and the holders of $1,958,334 of the Secured
Convertible Notes, extended the maturity date of those Secured Convertible Notes
until January 31, 2020. The Company also agreed to pay the 10% interest to the
holders monthly instead of quarterly.

 

On September 20, 2019, the Company and the holders of $687,500 of the Secured
Convertible Notes, extended the maturity date of those Secured Convertible Notes
until August 20, 2021. The Company also agreed to pay the 10% interest to the
holders monthly instead of quarterly.

  

The remaining balance of $883,332 under the Secured Convertible Notes not
extended were partially repaid, including interest, in three monthly
installments of $220,883, with the last payment currently due.

 

Production Facility

 

On September 28, 2018, Llama Productions LLC, a California limited liability
company (“Llama”) and a wholly-owned subsidiary of the Company, entered into a
Loan and Security Agreement (the “Loan and Security Agreement”) with Bank Leumi
USA (the “Lender”), pursuant to which the Lender agreed to make a secured loan
in an aggregate amount not to exceed $4,231,989 to Llama (the “Loan”). The
proceeds of the Loan will be used to pay the majority of the expenses of
producing, completing and delivering two 22-minute episodes and sixteen 11-
minute episodes of the second season of the animated series Llama Llama to be
initially exhibited on Netflix.

 

To secure payment of the Loan, Llama has granted to the Lender a continuing
security interest in and against, generally, all of its tangible and intangible
assets, which includes all seasons of the Llama Llama animated series.

 

As of February 6, 2020, the Company had gross outstanding borrowing under the
facility of $3,182,985 against which financing costs of $132,569 were applied
resulting in net borrowings of $3,050,416.

 

 

 



 55 

 

 





Schedule 3(zz) – Ranking of Notes

 

The current Senior Convertible Note Holders have a first position lien on all
assets of the of the company and a second position lien on the assets of Llama
Llama Productions until the bank is repaid. Once the bank is repaid the lien
shifts to first position.

 

City National Bank as lender under the Production Facility Loan Agreement has a
first priority lien on all of the assets of Llama Llama Productions LLC until
such time the loan is repaid in full.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



 56 

 

 



Schedule 4(c) – Use of Proceeds

 

     

March

Closing

     

September

Closing

                    Total Deal   $ 11,000,000     $ –                     Note
Receivable amount from Investors     4,000,000       –                     Net
Cash Available     7,000,000       4,000,000                     SEG Fees at 10%
    700,000       400,000                     Legal Fees     150,000       –    
                Senior Convertible Notes Principal     2,866,665       –        
            Senior Convertible Notes Interest     47,124       –                
    Outstanding Legal Fees     350,000       –                     Advance from
Andy Heyward     350,000       –                     Net Working Capital
available   $ 2,536,211     $ 3,600,000  



 

 

 

 

 

 

 

 



 57 

 

 

Schedule 4(q) – Principal Stockholders

 



Name Number of Shares Held     Andy Heyward 2,369,199     Silverado Holdings LDC
1,590,476     Leister Capital Limited 1,585,714     Hana Resources (BAHAMAS) LTD
1,585,714     Mike Maliani/HBA Entertainment Trade Co. Limited











1,414,030

    A Squared Holdings LLC 990,728

 

 

 

 

 

 

 

 

 

 

 

 



 58 

 

 



Schedule 7(xv) – Parties to Lock-Up Agreements

 

Andy Heyward 2,369,199

A Squared Holdings LLC 990,728

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 59 















